Citation Nr: 0513771	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  95-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for left long thoracic 
nerve neurapraxia.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a neurological 
condition with headaches, dizziness and light-headedness.

4.  Entitlement to service connection for shortening of the 
left lower extremity.

5.  Entitlement to service connection for atrio-ventricular 
(AV) block.

6.  Entitlement to service connection for a respiratory 
disorder.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for nodular basal cell 
carcinoma (claimed as a skin condition).

9.  Entitlement to service connection for a skin condition of 
the hands and feet including due to frostbite (also claimed 
as a foot disorder due to frostbite).

10.  Entitlement to service connection for facial 
lacerations.

11.  Entitlement to service connection for a nasal fracture.

12.  Entitlement to service connection for dental trauma to 
teeth numbers 8 and 9 for the purpose of receiving VA dental 
treatment and for residuals of a jaw injury.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1953 to December 1964.  Copies of documents 
from the Central Intelligence Agency (CIA) show that the 
veteran was detailed from May 1963 to December 1964 to that 
agency for a special mission.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in St. Paul, 
Minnesota, and Milwaukee, Wisconsin.  The case is currently 
under the jurisdiction of the Milwaukee, Wisconsin, RO.

By a September 3, 2004, ruling, a Deputy Vice Chairman of the 
Board granted the veteran's motion to advance this case on 
the docket based on a finding of good cause.  See 38 C.F.R. 
§ 20.900(c).

In February 2005, a Travel Board hearing was held at the St. 
Paul, Minnesota, RO before Kathleen K. Gallagher who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c), (d).  A transcript of that hearing 
has been associated with the claims file.

In connection with that Board hearing, the veteran submitted 
additional evidence pertaining to his various claims.  The 
veteran also waived review of the evidence by the agency of 
original jurisdiction in a VA Form 21-4138 submitted at the 
same time, and therefore referral to the RO of evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.  

The issue of service connection for nodular basal cell 
carcinoma (claimed as a skin condition) is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A left long thoracic nerve neurapraxia, scapular winging, 
did not have its onset in active service and is not the 
result of a disease, injury, or event incurred in active 
service.

2.  A low back disorder, including chronic low back pain with 
degenerative joint disease and degenerative disc disease of 
the lumbar spine did not have its onset in active service and 
is not the result of a disease, injury, or event incurred in 
active service.

3.  A neurological condition with headaches, dizziness and 
light-headedness, if any, did not have its onset in active 
service and is not the result of a disease, injury, or event 
incurred in active service.

4.  Shortening of the left lower extremity did not have its 
onset in active service and is not the result of a disease, 
injury, or event incurred in active service.

5.  A first degree AV block did not have its onset in active 
service and is not the result of a disease, injury, or event 
incurred in active service.

6.  A respiratory disorder did not have its onset in active 
service and is not the result of a disease, injury, or event 
incurred in active service.

7.  Hearing loss did not have its onset in active service and 
is not the result of a disease, injury, or event incurred in 
active service.

8.  A skin condition of the hands and feet did not have its 
onset in active service and is not the result of a disease, 
injury, including alleged frostbite, or event incurred in 
active service.

9.  Facial lacerations described as well-healed scars:  a 1 
inch laceration, right upper lip, and a 1/2 inch laceration on 
the chin, were first shown on examination in active service 
in April 1963.

10.  Well-healed scars, specifically a 1 inch laceration, 
right upper lip, and a 1/2 inch laceration on the chin, were 
still somewhat visible on the veteran's face at a hearing 
before the Board in February 2005.

11.  A nasal fracture, if any, was not incurred in active 
service.

12.  Loss of teeth numbers 8 and 9, which have been replaced 
by a denture, is not shown to be the product of inservice 
trauma.  

13.  A jaw fracture, if any, was not incurred in active 
service, and a current disorder of the jaw, if any, is not 
the result of a disease, injury, or event incurred in active 
service.


CONCLUSIONS OF LAW

1.  A left long thoracic nerve neurapraxia, scapular winging, 
was not incurred in active service.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.316 (2004).

2.  A low back disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.316 (2004).

3.  A neurological condition with headaches, dizziness and 
light-headedness, if any, was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.316 (2004).

4.  Shortening of the left lower extremity was not incurred 
in active service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.316 
(2004).

5.  A first degree AV block was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.316 (2004).

6.  A respiratory disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.316 (2004).

7.  Hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.316 (2004).

8.  A skin condition of the hands and feet was not incurred 
in active service.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.316 
(2004).

9.  Well-healed scars, specifically a 1 inch laceration, 
right upper lip, and a 1/2 inch laceration on the chin, were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).

10.  A nasal fracture, if any, was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

11.  Trauma to teeth numbers 8 and 9, determined for the 
purpose of entitlement to VA dental treatment, was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
1712(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.381, 17.161 
(2004).

12.  A current jaw disability, if any, was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this lengthy appeal, the RO did provide 
the veteran with letters that meet the notification 
requirements of the VCAA, including letters dated in June 
1994, January 1999, October 2001, and December 2003, prior to 
readjudicating his claims in supplemental statements of the 
case (SSOC).  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notice provided to the veteran was not given prior to 
the first AOJ adjudication of the claim, notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claims were readjudicated in SSOCs provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and numerous pages 
of argument over the years in support of his claims.  
Therefore, with respect to the timing requirement for the 
VCAA notice, the Board concludes that to decide this appeal 
would not be prejudicial to the claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the October 2001 
VCAA letter about the information and evidence that is 
necessary to substantiate the claims for service connection 
in this case.  Specifically, the letter stated in boldfaced 
type, 

Most claims will require evidence of 
inservice occurrence or aggravation of a 
disease or injury, or an event that 
occurred in service that caused an injury 
or disease.  The information and evidence 
of record should show that the claimant 
has a current disability or persistent or 
recurrent symptoms of disability.  In 
addition, the evidence considered should 
show that the disability or symptoms may 
be associated with the claimant's active 
military service.

The RO also specifically informed the veteran, in a letter 
dated in January 1999, about the evidentiary requirements 
under the law for service connection for disabilities based 
on mustard gas exposure, Agent Orange or herbicide exposure, 
and radiation exposure.

In addition, the RO informed the veteran in the October 2001 
letter about the information and evidence that VA would seek 
to provide including obtaining evidence kept by VA and any 
other federal government agency; requesting private treatment 
records if the veteran completed a release form; and 
obtaining medical records from a VA facility if the veteran 
provided the location and dates of treatment.  The RO also 
informed the veteran what kinds of evidence it would consider 
in reviewing applications and making decisions on claims for 
service connection.

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that it was extremely important for him to 
identify all evidence of any post-service treatment for the 
conditions for which he was claiming benefits and for him to 
send a statement providing a detailed history about the 
claimed conditions including all information from the date of 
onset of the condition to the present.  The RO also informed 
the veteran that his service medical records did not show 
treatment for a skin condition, jaw condition, shortening of 
the left leg, a respiratory condition, hearing loss, a foot 
condition due to frostbite, facial lacerations, nasal 
fracture, AV block, thoracic neurapraxia of the left leg, or 
a neurological condition with headaches, dizziness and light-
headedness.  The RO told him to send evidence showing 
inservice occurrence or aggravation of his claimed diseases 
or injuries.  The RO also referred the veteran to an 
attachment that described secondary sources of evidence that 
might be helpful in confirming inservice occurrence or 
aggravation of a disease or injury.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statements of the case (SOC), and SSOCs 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony before the Board in St. Paul.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs that informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

In so concluding, the Board notes that the veteran has 
contended on numerous occasions that his claims are being 
denied because some of his service medical records are in the 
custody of the CIA.  He has sometimes asked that VA "press" 
the CIA to release his records.  See, e.g., veteran's letter 
dated and received in November 1993.  VA regulations 
implementing the VCAA require VA to "make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency" and state,

VA will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
Cases in which VA may conclude that no 
further efforts are required include 
those in which the Federal department or 
agency advises VA that the requested 
records do not exist or the custodian 
does not have them.

38 C.F.R. § 3.159(c)(2).  The regulations also provide, in 
pertinent part,

If necessary, the claimant must authorize 
the release of existing records in a form 
acceptable to the custodian or agency 
holding the records. 

38 C.F.R. § 3.159(c)(2)(ii).  

In this case, there is ample evidence of record that senators 
and congressmen, including former Senator Dave Durenberger 
and the late Senator Paul Wellstone, have attempted to obtain 
the release of any records pertaining to the veteran's 
service with the CIA.  Some documents have been released, but 
none have been medical records.  In a July 1992 letter to 
Senator Wellstone, the CIA advised the Senator that the 
veteran should request records from the CIA through the 
Privacy Act of 1974 and provided a name of an Agency official 
and an address where such a request should be sent.  Thus, as 
contemplated by section 3.159(c)(2)(ii), the Board concludes 
that this situation required "the claimant [to] authorize 
the release of existing records in a form acceptable to the 
custodian or agency holding  the records."

In August 1992, the veteran made such a request, and this 
action resulted in a partial release of some documents in 
February 1995.  (In March 2005, the veteran submitted to the 
Board two memoranda, both dated in May 1963, which he had not 
submitted before and which he indicated were released in 
February 1995.  These memoranda confirm his assignment "for 
use in a training program and for operational planning at 
JMWAVE."  The memoranda are not service medical records.)  
He appealed the February 1995 determination in March 1999.  
In a letter dated in August 2002, the CIA advised the veteran 
that Information Review Officers of an Agency Release Panel 
had approved the release of an additional document "in 
sanitized form".  The CIA also informed him that he had the 
right to seek judicial review of this determination in a 
United States district court. 

Based on this evidence, the Board concludes that further 
efforts on the part of VA to obtain records from the CIA 
would be futile.  In this regard, the Board notes that, 
unlike requests for records from other Federal agencies, this 
case involves classified material at the CIA, which has 
indicated that the veteran must follow certain procedures to 
attempt to obtain the records and, if unsuccessful, pursue 
the matter further in district court.  Thus, it is highly 
unlikely that VA will be able to obtain additional records 
where the veteran, with support of senators and congressmen, 
has not been able to do so.  

In addition, the veteran claims that the CIA is withholding 
"5 sealed envelopes" of records because an August 1978 
memorandum--which identified certain files of the Office of 
Security, which were reviewed by staff members of the House 
Select Committee on Assassinations (HSCA) in conjunction with 
HSCA's investigation into the deaths of President John F. 
Kennedy and Dr. Martin Luther King, Jr.,--stated that certain 
items of information were not reviewed by HSCA staff members 
and were placed in envelopes, sealed, appropriately 
identified, and put back into the security file.  An 
attachment to the memorandum indicated that there were "5 
sealed envelopes" pertaining to the veteran that were so 
sealed and put back in the security file.  

With regard to whether any service medical records remain in 
the custody of the CIA, the Board notes first that, in a July 
1992 letter from the U. S. Army Reserve Personnel Center 
(ARPERCEN) to Senator Wellstone, that agency indicated that 
it was sending the Senator copies of "available" Army 
medical records and that records there indicated that a 
"portion" of the veteran's Army medical and dental records 
had been sent previously to the St. Paul RO, although the 
letter did not indicate when those records had been sent.  
The claims file reflects that a carbon copy of the veteran's 
separation examination report, dated in November 1964, was 
received by the St. Paul RO in January 1965.  However, 
according to VA Form 21-3101, Request for Information, the RO 
requested the veteran's service medical, dental, and other 
records from the National Personnel Records Center (NPRC), in 
accordance with typical and usual procedure for obtaining 
service medical records, in May 1993 in connection with the 
veteran's December 1992 claim for VA disability compensation, 
and, in June 1993, the RO received service medical, dental, 
and personnel records from the NPRC.  Service personnel 
records, DA Forms 66 and 20, are photocopies.  The service 
medical and dental records are the original documents.  

Although the Board cannot state with certainty that the 
service medical records are complete, they do include reports 
of medical examinations at enlistment and separation; several 
other reports of medical examinations; dental records dated 
from December 1953 to April 1963; progress notes; 
consultation sheets; an electrocardiographic record; and 
laboratory and radiographic reports.  The records span the 
entire period of service from 1953 to 1964.  On the third 
page of his December 1992 application for VA compensation 
benefits, VA Form 21-526, the veteran indicated that he 
thought at that time that "[m]ilitary medical records 
covering entire period of active duty service were obtained 
with the assistance of Senators David Durenberger and Paul 
Wellstone of Minnesota . . . ."  (emphasis added).  
Moreover, the Board notes that an August 1992 letter from the 
CIA indicated that, when the veteran appealed that agency's 
partial, rather than full, release of documents pertaining to 
himself, he was specifically appealing CIA's "determination 
to deny you access to six documents in their 
entirety . . . ."  Thus, it appears that the number of 
documents held by the CIA may have been only six, five of 
which, according to the August 1992 letter, had been released 
in full and a sixth document, dated June 7, 1991, was 
released in sanitized form.  The Board notes that these 
documents are in the claims file and are not service medical 
records.

Thus, for the reasons noted above, the Board concludes that 
further efforts to obtain additional service medical records 
in this case are not necessary and would be futile.  
38 C.F.R. § 3.159(c)(2).  The initial claim for VA 
compensation in this case was filed in December 1992, and the 
file contains volumes of evidence and argument pertaining to 
the veteran's claims that provide a sufficient basis on which 
to take action.  Moreover, where possible in the decision 
below, the Board has assumed for discussion purposes, without 
finding as fact for the purposes of rendering this decision, 
that some events which the veteran claims happened in service 
during his tour of duty with the CIA, did happen.  
Accordingly, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the available 
evidence in rendering the decision below in this appeal.

Background

Service personnel records, including DD Forms 214, show that 
the veteran served on active duty from November 1953 to 
December 1964.  DA 66, Officer Qualification Record, shows 
that his military schooling included courses in Airborne 
School and Advanced Airborne School in 1955; Chemical School 
at Fort McClellan, Alabama, in 1955; and Mountain and Cold 
Weather Training in 1956.  His decorations include the Master 
Parachute Badge.  Record of assignments on the DD Form 66 
shows that on May 2, 1963, the veteran was enroute to 
Washington, DC, and that from May 3, 1963, to June 30, 1964, 
his duties were that of "Instructor (TDY USAE JtSptGp) and 
his organization was "firstRngerCoTSB (3151-01) Eglin AFB 
Fla."  The DD Form 66 shows that, from July 1, 1964, to his 
separation from service on December 15, 1964, he served as an 
instructor for "USA Elm Jt Spt Gp Wash DC."

The claims file shows that the RO received copies of the DD 
Forms 214 in December 1964 and January 1965.  In addition, a 
carbon copy of Standard Form 88, Report of Medical 
Examination, dated November 4, 1964, the veteran's separation 
examination report, was received by the RO in January 1965, 
in the V. R. & R. (Vocational Rehabilitation and 
Readjustment) Division.

In September 1991, the RO received the veteran's original 
application for VA compensation or pension benefits (VA 
Form 21-526), claiming non-service-connected pension.  Under 
Item 24 on the form, "Nature of Sickness, Disease, or 
Injuries For Which This Claim Is Being Made And Date Each 
Began", the veteran wrote, "Car accident 6-28-90 left long 
thoracic nerve neurapraxia-scapular winging".  He submitted 
letters, dated in November 1990 and June 1991, from a private 
physician, J. M. B., M.D., who noted that the veteran 
sustained a left long thoracic nerve neurapraxia, scapular 
winging, in an accident occurring on June 28, 1990, and that 
he would "have a permanent partial disability to the left 
upper extremity directly causally related to his automobile 
accident."  The RO denied his claim for pension in an 
October 1991 rating decision.

In December 1992, the veteran claimed service connection for 
"numbness, tingling, weakness of left hand, arm and shoulder 
extending into scapular area; chronic pain and insensitivity 
of left arm and shoulder area accompanied by atrophication of 
muscle tissue; apparent thoracic nerve damage accompanied by 
scapular winging, upper left quadrant."  Under Item 28 of 
the VA Form 21-526, the veteran listed the name of an 
attorney, L. A., as a person, other than physicians, who knew 
any facts about the sickness, disease, or injury for which 
the claim for service connection was being made. 

In a letter, dated in December 1992, the veteran stated that 
in 1989 he "began to exhibit a combination of odd symptoms, 
principally related to my left arm."  He stated that at that 
time it did not occur to him that there might be some link 
between his symptoms and "direct application during service 
of mustard gas (HD) to exposed skin" which he said an 
instructor in Chemical Corps School applied to his left 
forearm "to experience, first hand, the effects of the 
blistering agent."  He stated that he still had scars on his 
left forearm from this procedure.  He went on to say that he 
was involved in a "minor auto accident (my car was 
rearended) that seemed to cause marked exagerbation (sic) of 
the symptoms."  He continued with regard to a legal 
proceeding concerning the car accident,

Attribution of my complaints soley (sic) 
to the accident was essentially rejected 
when the arbitrator who settled the case 
apparently determined that the dynamics 
of the accident were not such to have 
produced the physical damage (to my left 
arm and upper left quadrant) being 
described by the medical doctors involved 
in my diagnosis and treatment.  I have 
absolutely no previous history of trauma 
to that region of my body which is now 
afflicted in this rather inexplicable 
manner.  It is only in retrospect that I 
am now associating the symptoms displayed 
which apparently involves nerve 
damage/deterioration, to the exposure to 
mustard gas while on active duty.  
(Emphasis in original.)

In support of this claim, the veteran submitted a copy of a 
diploma, dated in October 1955, from The Chemical Corps 
School, Department of the Army, showing that he had completed 
the Second CBR Officer Course.  He also submitted private 
medical records, including two reports dated in April and 
November 1989, prior to the car accident in June 1990.  In 
the April 1989 report of P. V. Q., M.D., of a private clinic, 
Dr. Q. noted that the veteran came in "with a list of 
complaints, developing over the past 3-4 months" and, after 
examination, rendered an assessment of "multiplicity of 
[symptoms] with only concrete finding being an apparent 
lateral epicondylitis."  In the November 1989 letter, Dr. Q. 
noted that his letter "follows up your recent Class II FAA 
[Federal Aviation Administration] exam" and stated that 
"physical examination revealed you to be in fine physical 
shape, except for a mild muscle spasm which occurred the a.m. 
of the exam."  The other private medical records consisted 
of letters, dated from October 1990 to December 1992, from 
various private physicians who reported findings concerning 
the veteran's left long thoracic nerve injury and resulting 
complications regarding his left upper extremity.

In February 1993, the RO requested all service medical 
records and reports of the veteran's mustard gas testing 
participation at Fort McClellan, Alabama, Chemical Corps 
Training Command during 1955.  In a February 1993 letter to 
the veteran, the RO requested that he send VA copies of all 
reports pertaining to his claim from the office of L. A., the 
attorney to whom the veteran had referred on his application.

In March 1993, the RO received a copy of a memorandum from 
the U.S. Army Medical Research and Development Command which 
showed that that facility had forwarded the RO's February 
1993 request for reports regarding the veteran's mustard gas 
testing participation to the U.S. Army Chemical and 
Biological Defense Agency for a response.  The memorandum 
stated, in pertinent part,

We hold the medical records of U.S. Army 
individuals who participated in chemical 
testing during the years 1955 through 
1975.  [The veteran's] reported 
participation was in the 1955 timeframe; 
therefore, a search was conducted, and it 
was verified that we do not have any 
information on him.

In March 1993, the RO received a letter from the attorney, L. 
A., with a copy of the Arbitration Memorandum that had been 
filed in the personal injury case.  The memorandum provided, 
in pertinent part,

Prior to the rear end collision, [the 
veteran] was an active 56 year old man in 
excellent health.  He was self-employed 
as a private investigator . . . , was a 
licensed pilot and a licensed scuba 
diver, provided security and bodyguard 
services, and was a free lance 
writer . . . .  [The veteran's] prior 
medical history, including his 15 years 
of military service, is non-contributory 
to the injuries he received in the 
collision.

The attorney also enclosed an arbitration booklet and 
requested the RO to make copies of pertinent information and 
mail the originals back.  The RO did so; the copied documents 
were numerous and together were about two-inches thick.  They 
included (1) records of treatment, dated from November 1972 
to March 1991 from a private clinic (J. clinic); (2) reports 
and treatment notes dated subsequent to the June 1990 auto 
accident from various private physicians; (3) records of 
treatment, dated from September 1977 to February 1992, from 
another private clinic (S. C. V. clinic); (4) copies of 
medical examinations conducted by the FAA.  

In April 1993, the RO received a request for information and 
adjudicative action from a VAMC where the veteran had claimed 
dental treatment benefits secondary to dental trauma in 
service.

Also in April 1993, the RO received a letter, dated in April 
1993, from the veteran in reply to the RO's request for 
reports from the attorney, L. A.  The veteran stated,

It is critical that you understand that 
while I began to display the symptoms 
described in the accompanying letter from 
Dr. [B.], dated in January 8, 1993, in 
the period following my 6/28/90 auto 
accident, the arbitrator, on 12/21/92, 
determined that the extent of my injuries 
and the degree of my diagnosed disability 
exceeded the mechanism of the injury that 
occurred with the accident (see 
highlighted portion).  

The highlighted portion of Dr. B.'s January 1993 letter 
provided,

This patient furthermore has a long 
thoracic nerve injury with subsequent 
winging of the scapula which will never 
recover and will undoubtedly keep this 
patient in a situation where he will be 
permanently disabled as a result.  He 
will have significant weakness of his arm 
and shoulder secondary to this accident 
due to his automobile collision.

A highlighted portion of a December 1992 letter from the 
attorney, L. A., to the veteran stated, "The mechanism of 
your injury seemed to be the major question influencing the 
arbitrator's decision."

In the April 1993 letter, the veteran went on to explain,

In further consultations with my doctors, 
there is the feeling that there could 
well have been nerve-muscle deterioration 
in my upper left quadrant prior to the 
auto accident and that the accident 
impact exagerbated (sic) the situation 
and amplified the symptoms which I now 
display. . . .

Other than my in-service exposure to 
toxic chemical agents as set forth in my 
claim . . . I have no history of injury 
to my upper left quadrant prior to the 
auto accident and no other incident 
following the accident.

My active duty discharge physical 
reflects a complaint of a back problem 
aggravated by lifting while assigned to 
the CIA.  Because I have kept myself in 
superb physical condition over the years 
since leaving active duty, my doctors 
advise that it is possible the nerve 
muscle deterioration which was occurring 
was camouflaged and compensated for by 
other strong muscles and tissue and only 
came to the fore when my car was impacted 
from behind on 6/28/90.

In May 1993, the RO sent a follow-up request for reports 
regarding the veteran's mustard gas testing participation.

In June 1993, the RO received a memorandum from the U.S. Army 
Chemical and Biological Defense Agency (CBDA) regarding the 
veteran's mustard gas exposure in service.  The memorandum 
stated, in pertinent part, that CBDA was unable to assist in 
researching the possible exposure of the veteran to chemical 
agents during his military career, noting that CBDA was 
primarily concerned with chemical defensive equipment and did 
not maintain medical records or old personnel files 
searchable by individual name or service number.  The 
memorandum further stated,

A review of the documentation enclosed 
with [the veteran's] claim gives the 
impression that he underwent a chemical 
agent skin sensitivity test.  The 
enclosed are standard procedures for the 
skin sensitivity test used during World 
War II and through the 1960s.

The standard procedures showed that, in such testing, a small 
amount of mustard was placed on the students' arms and noted, 
"Emphasis should be given to the small amount of mustard to 
be applied to the arm.  Trainees should be told that the 
exercise is harmless."

A short time later in June 1993, the RO received the 
veteran's service medical records and copies of DA Forms 66 
and 20.  In a July 1993 Dental Rating Sheet, VA adjudicators, 
including a dentist, reviewed the service medical records 
regarding the April 1993 request from the VAMC and noted that 
the service dental records showed teeth 8 and 9 were 
extracted in service but there was no indication of dental 
trauma in service.  In a July 1993 rating decision, the RO 
denied the veteran's claim for service connection for left 
long thoracic nerve neurapraxia.  He filed a notice of 
disagreement in August 1993, and a statement of the case was 
issued in November 1993.

In a letter from the veteran received by the RO in November 
1993, the veteran stated that in addition to "exposure to 
mustard gas on exposed skin", the Second CBR Officer Course 
he took in service also exposed him to other chemicals, and 
he requested that the RO obtain information on "unprotected 
radiation exposure to the students of the Ft. McClellan 
course(s)."  He stated that his 1964 discharge examination 
"clearly reflects a problem involving my back" and that he 
would submit more information on that problem as it became 
available.

In January 1994, the RO received the veteran's claim for 
service connection for disabilities related to in-service 
radiation exposure and toxic chemical exposure in 1955 and 
for dental trauma which occurred while serving with the CIA 
in 1963.  In an attached letter, the veteran claimed service 
connection for chronic lower back pain; bone loss and 
shortening of the left leg; respiratory problems; chronic 
skin cracking, eczema-like symptoms, especially on the left 
hand; and partial hearing loss as revealed in a 1978 report 
of physical examination conducted in connection with service 
in the Army reserves.  He also attached VA Form 10-10m, 
Medical Certificate, which reflected a history reported by 
the veteran of having his four upper teeth partially broken 
off in a boat collision with a reef while on active duty and 
on classified assignment with the CIA off the coast of Cuba 
in July 1963.  The veteran reported that two teeth roots were 
extracted and a permanent bridge installed in August and 
September 1963.  He also reported having his jaw dislocated 
and possible fractures.

In February 1994, the RO wrote to the commanding officer at 
Ft. McClellan to obtain information about the chemicals that 
students in CBR Officer Courses in 1955 would have been 
exposed to.  A few weeks later a reply was received from the 
Chemical Corps Historian who enclosed a program of 
instruction from 1955 which listed the chemicals used in the 
course.  In his letter, the Chemical Corps Historian noted 
that students would have worked with a number of chemicals 
including CN tear gas, chlorine, HD mustard, phosgene, HC 
smoke, and WP smoke, and he stated, in pertinent part,

[The veteran] would also have received 
training that used radioactive materials.  
I have checked his dosimetry record.  It 
indicates no exposure to beta and neutron 
radiation.  For gamma radiation, he 
received a total dose of 28 millirads, a 
very low exposure figure.

On a March 1994 VA examination report, a diagnosis was 
rendered of degenerative disc disease of the lumbosacral 
spine with loss of range of motion and spurring.  
Degenerative disc disease was shown on x-rays of the lumbar 
spine; findings on x-rays of the thoracic spine were normal.  
The examiner noted that shortening of the left leg was not 
found on the examination.  On dermatology examination, the 
diagnoses were hand dermatitis predominantly involving the 
left hand with minimal finding of this involving the right 
hand; patient history of exposure to blistering agent 
resulting in blister, open sore and decreased sensation 
involving the left distal forearm and hand and fingertips; 
and hypopigmented scar at site of application of blistering 
agent on left ventral forearm.  The examiner recommended 
consideration of further evaluation of sensory changes in 
left hand be done to evaluate for a neurologic abnormality 
which may be possibly contributing to the skin condition 
which was notably worse on the left hand than on the right.  
Distribution of the skin changes was not very suggestive of a 
contact dermatitis.  Audiology examination showed a mild to 
moderate sensorineural hearing loss on the left.  The veteran 
reported light headedness but denied vertigo, disequilibrium, 
and tinnitus.  The assessment was asymmetric hearing loss.  
The examiner recommended an MRI (magnetic resonance imaging) 
to rule out an acoustic neuroma.  An electrocardiogram (EKG) 
reflected normal sinus rhythm with first degree AV block.  In 
a March 1994 letter, VA's Chief, Compensation and Pension 
(C&P) Exam Unit, informed the veteran of the finding of a 
first degree AV block on EKG and recommended he discuss the 
finding which his personal physician.

In March 1994, the RO received a letter from the veteran in 
reply to the Chief, C&P Exam Unit.  He attached a newspaper 
clipping, dated in March 1994, about a mysterious 
neurological disease suffered by more than 50,000 people in 
Cuba in the preceding two years.  The symptoms included 
partial losses of eyesight, numbness, burning sensations on 
the skin, jerky reflexes, hearing losses, diarrhea and sexual 
impotence.  In his letter, the veteran noted that some of his 
symptoms compared to those described in the clipping and 
questioned whether his symptoms were due to toxic chemical 
agent and radiation exposure in the 1950s or accidental 
exposure to chemical or biological weapons while he served 
with the CIA.

In an April 1994 rating decision, the RO denied service 
connection for chronic low back pain; bone loss of the left 
leg with 3/4 inch shortening; a respiratory problem; a skin 
condition; bilateral hearing loss; and dental trauma and jaw 
injury.  The veteran was informed of this decision by letter, 
dated April 29, 1994, with the enclosed rating decision.

In May 1994, the RO received the veteran's notice of 
disagreement with the April 1994 rating decision.  Among 
other things, he contended that the RO adjudicated the claims 
prematurely because he had appointments scheduled for follow-
up in VA ENT and cardiology clinics and that the RO did not 
consider almost twenty-years of post active duty/civilian 
medical history and that the RO had not requested this 
information from the veteran.

In a June 1994 letter, the RO requested that the veteran 
furnish copies of any medical records which he contended had 
not been considered with regard to his claims, including 
records pertaining to his treatment while serving with the 
CIA.  In a note typed at the bottom of the RO's letter and 
highlighted in yellow, the veteran replied that his privacy 
act request had been pending with the CIA since August 1992 
despite the efforts of his senators and congressman.  With 
regard to treatment records, he submitted a copy of a May 
1988 examination report from L. J. de S., M.D., who evaluated 
the veteran for complaints of low back and left leg pain and 
whose impression was facet joint involvement at L5/S1, 
probably more on the left than on the right, and a leg length 
discrepancy which the doctor thought must also cause 
additional stress to compound the problem at L5/S1.  The 
veteran also attached a June 1994 letter which he had sent to 
the Chief, C&P Exam Unit, in which he stated that he no 
longer wished to undergo an MRI in the ENT clinic because the 
procedure involved an injection of a foreign substance.  

In June 1994, the RO received the reports of the ENT and 
cardiac consultations.  In a July 1994 rating decision the RO 
denied claims for service connection for low back pain; 
hearing loss; long thoracic nerve neurapraxia; bone loss of 
the left leg with 3/4 inch shortening; and disabilities due to 
exposure to chemical and biological agents while serving with 
the CIA.  In August 1994, an SSOC was issued on the issues of 
service connection for low back pain; hearing loss; long 
thoracic nerve  neurapraxia; and bone loss of the left leg 
with 3/4 inch shortening.

After having granted the veteran an extension of time to file 
his VA Form 9 substantive appeal, the RO received it in 
February 1995. The veteran stated that he was "seeking 
approval of his claim for service connected disability in 
connection with all conditions described in Exhibit A hereto 
under disability criteria for mustard gas/lewisite and other 
toxic chemical agents, defoliants and radiation to which he 
was exposed while on active Army duty in 1955 and 1963/64."  
Under Exhibit A were copies of the November 1993 SOC and the 
August 1994 SSOC which pertained to the issues of service 
connection for (1) left long thoracic nerve  neurapraxia; (2) 
low back pain; (3) hearing loss; and (4) bone loss, left leg, 
with 3/4 inch shortening of the left leg.

With his substantive appeal, the veteran submitted a copy of 
a letter from R. S., Ph.D., a neurobehavioral toxicologist.  
Dr. S. stated that he had conducted a limited review of the 
veteran's records.  He stated that the veteran was 
"apparently exposed to neurotoxic substances, including 
defoliants (presumably Agent Orange, dioxin contaminated), 
and by inference, organophosphates in the gas chamber and the 
covert CIA operations."  He then stated, in pertinent part,

Neurotoxic substances can cause nerve and 
brain damage.  You were also exposed to 
radiation which can cause nerve, brain, 
and bone damage.  At a later time, you 
were in various accidents that may have 
aggravated previous nerve or bone 
injuries that were latent or sub-
clinical.

You are elevated on the Neurotoxicity 
Screening Survey, indicating that you now 
have numerous symptoms consistent with 
neurotoxicity.  These symptoms can result 
from exposures to herbicides, radiation, 
and organophosphates.  I recommend that 
you have a neurobehavioral toxicity exam 
by myself to determine your current 
neuropsychological status. . . .

Later in February 1995, the RO received a three-paged 
document, Letter of Authorization, dated July 1, 1964, from 
the veteran's representative.  At the top of each page of the 
Letter of Authorization was typed "S-E-C-R-E-T".  The title 
at the top of the first page states, "Letter of 
Authorization for [the veteran's name]", and underneath 
that, it states, "Effective: 9 September 1964" but 9 
September is crossed out and "1 July" is written above the 
crossed out date.  The letter begins as follows:

I.  Your parent military service has 
detailed you to another governmental 
organization (hereinafter called "this 
organization") and considers you 
permanently assigned to Washington, D.C., 
for temporary duty abroad for an 
indeterminate period.  In recognition of 
the special mission to which you have 
been assigned, it is hereby agreed that 
the following rights, restrictions and 
obligations will be in force during the 
period you are performing this particular 
mission for this organization.

II.  You will be required to keep forever 
secret this Letter and all information 
which you may obtain in the course of 
your association with this organization 
(unless released in writing by this 
organization from such obligation), with 
full knowledge that violation of such 
secrecy may subject you to criminal 
prosecution under the Espionage Laws, 
dated 25 June 1948, as amended, and other 
applicable laws and regulations.

In May 1995, the RO received a letter from the veteran in 
which he stated that "[e]fforts have continued over the past 
six months to obtain the release of physical examination and 
medical records which are crucial to my appeal for 
service-connected disability."  

In July 1995, the RO received dental records dated from 1973 
to 1994.  In an August 1995 rating decision, the RO denied 
service connection for dental trauma and a jaw injury, noting 
that the evidence submitted was not new and material evidence 
to show dental trauma or a jaw injury secondary to service.  
In an August 1995 letter, the veteran requested that his 
dental claim be included in his present appeal.  His 
representative requested that the RO get VA treatment records 
pertaining to hearing loss, and those records were received 
in October 1995.

In an October 1995 rating decision, the RO continued its 
denial of the claim for service connection for hearing loss 
and sent the veteran an SSOC on that issue.  In January 1996, 
an SSOC was issued on the claims for service connection for 
long thoracic nerve  neurapraxia; low back pain; bone loss, 
left leg, with 3/4 inch shortening of the leg; hearing loss; 
and dental trauma and jaw injury.

In February 1996, the RO received a copy of a letter, dated 
January 26, 1995, to the veteran from the Department of the 
Army, United States Army Intelligence and Security Command, 
in response to the veteran's August 1992 letter to the CIA 
requesting records concerning his CIA file.  This letter 
stated that records had been reviewed, determined to be 
partially releasable and were attached.  The letter noted 
that some of the records had been sanitized to delete 
personal information pertaining to individuals other than the 
veteran.  Accompanying this record was a memorandum, dated in 
August 1978.  The veteran's name appeared as the subject.  
The memorandum identified certain files of the Office of 
Security which were reviewed by HSCA staff members in 
conjunction with its investigation into the deaths of 
President John F. Kennedy and Dr. Martin Luther King, Jr.  
Certain items of information were not reviewed by HSCA staff 
members and were placed in envelopes, sealed, appropriately 
identified, and put back into the security file.  Attached to 
the memorandum which indicated that there were "5 sealed 
envelopes" pertaining to the veteran.

In April 1996, the RO received a statement of 
"condition/situation" from the veteran in connection with a 
claim for non-service-connected pension benefits.  In this 
statement, the veteran listed six disabling conditions:  (1) 
long thoracic nerve damage and scapular winging of the left 
upper extremity; (2) periodic left lower back pain; (3) 
chronic respiratory and sinus irritation and infections; (4) 
intermittent loss of hearing, left ear, severe headaches and 
dizziness, light headedness; (5) periodic severe 
dermatological symptoms manifesting in cracking and bleeding 
of fingers, toes; and (6) jawbone loss and associated 
periodontal complications.  He indicated that conditions (3), 
(4), and (5) manifested themselves as early as the late 1950s 
following exposure to toxic chemical agents at Ft. McClellan.  
He indicated that conditions (2) and (6) developed while on 
active duty service, detailed to the CIA in the early 1960s 
as a direct result of covert classified paramilitary 
operations.  He also stated that condition (3) was aggravated 
at this time.  He stated that condition (1) resulted from 
successive rearend type automobile collisions in 1990 and 
1994 and were now complicated by suspected nerve and 
connective tissue deterioration and bone loss creating 
skeletal imbalance.

With this statement, the veteran submitted letters from 
doctors, two of which were already in the file and relate to 
the June 1990 auto accident.  In another, R. V. D., M.D., 
noted that in March 1994 the veteran was involved in an 
automobile accident and that the rearend impact collision 
with his car resulted in reinjury and aggravation of a 
permanent partial disability involving long thoracic nerve 
damage with subsequent winging of the left scapula together 
with other symptoms of soft tissue trauma. 

In May 1996, the veteran underwent a VA examination in 
connection with his claim for non-service-connected pension.  
The examiner noted that the veteran reported that his major 
problems began in 1990 following a motor vehicle accident in 
which he sustained an injury to the left long thoracic nerve 
which subsequently left him with a winged left scapula.  The 
veteran reported a long history of low back pain which began 
in 1963 in a boating accident.  He stated he was thrown 
forward through a windshield and struck his back on the front 
of the boat.  He reported sinus problems manifested by 
frequent sneezing.  He had no recurrent sinus infections.  He 
complained of various dermatologic problems including 
frequent fungal infections of his toenails and occasionally 
in his fingernails.  He reported developing intermittent 
rashes over his hands with deep fissures on the tips of his 
fingers.  He stated he had intermitted hearing loss of the 
left ear since 1957 which would last for twenty minutes at a 
time before resolving spontaneously.  He reported having lost 
two front teeth in the boating accident in 1963 and that he 
struck his left temporomandibular region.

Findings on examination included a fungal infection of the 
first and fifth toes, bilaterally; and a winged left scapula 
with abnormal lateral deviation.  An EKG was normal.  X-rays 
of the lumbosacral spine showed mild degenerative disc 
disease at L4-5 and moderate degenerative disc disease at L5-
S1.  An x-ray of the left shoulder was normal.  The 
examiner's assessment included history of injury to the left 
long thoracic nerve with subsequent winged left scapula; 
chronic low back pain with previous x-rays showing evidence 
of degenerative joint disease; dermatitis; onychomycosis of 
the toenails; intermittent hearing loss of the left ear; and 
previous EKGs showing a first degree AV block.

In June 1997, the veteran's representative submitted a March 
1997 letter from the veteran to the RO in which he stated 
that he had made more than three hundred parachute jumps in 
service with accumulating stresses on the body and that he 
was exposed to mustard gas/blistering agents, poison gasses, 
and radiation.  He added that on a covert operation for the 
CIA he "was catapulted through the windshield of a boat off 
the shores of Cuba, shattering my front teeth, breaking 
previous cosmetic dental work (bridging), and cracking bones 
in my jaw at points of impact."  He also stated that he had 
been exposed to Agent Orange during his tour of duty with the 
CIA.  He indicated that he believed that certain 
dermatological and respiratory conditions were related to the 
trauma experienced on active duty.

Also submitted was another letter, dated in March 1997, from 
the veteran to the RO in Phoenix.  The veteran explained that 
he had recently moved to Arizona.  He stated that his claims 
had been denied because VA had been unable to obtain medical 
records from the CIA.  He stated that recently he had seen a 
private dermatologist who diagnosed Raynaud's phenomenon, and 
the veteran believed the underlying causation to be related 
to active service.

The veteran enclosed a letter, dated March 1997, from the 
private dermatologist, G. W. L., M.D., regarding the skin 
problems.  The doctor stated that the veteran had provided a 
history of chemical exposures during military and 
governmental service.  He described his findings on 
examination, which included fissures present over several 
knuckles and of the hyperkeratotic heels.  He stated that the 
diagnosis of atypical Raynaud's phenomenon was obvious, and 
the skin problems were secondary to the Raynaud's.  He 
explained that the disorder was more likely isolated 
Raynaud's Disease rather than Raynaud's syndrome.  He then 
stated, "Given the limits of the information available to me 
in my evaluation of [the veteran] the possibility of a 
linkage between this condition and his prior chemical 
exposures was not explored."

In a July 1996 letter to the RO, the veteran stated that he 
believed that the five sealed envelopes referred to in the 
attachment to the August 1978 memorandum contained 
information that would support his claims for service 
connection and would support his request for the Purple Heart 
and Combat Infantryman Badge [CIB].

In January 1999, the RO in Milwaukee received a letter from 
Senator Herb Kohl of Wisconsin on behalf of the veteran with 
numerous attachments including a January 1999 letter to the 
Senator from the veteran stating that he'd recently become a 
Wisconsin resident and requesting assistance with his VA 
claims.  Most of the attachments were duplicates of documents 
already in the claims file, but among those that were not was 
an "Interview Report", dated in December 1964 which showed 
that the veteran was being returned to his "parent 
service."  The document showed his present title as 
"Military detailee to JMWAVE."  Some information was 
blocked out with black marker.  Also included was a letter 
dated in January 1995 from Department of the Army, Board of 
Correction of Military Records, to the veteran which stated, 
in pertinent part, 

This Board had no authority, nor any 
ability, to secure records maintained by 
the CIA which you believe can 
substantiate your entitlement to the CIB 
and Purple Heart.

The letter from the Board suggested that the veteran secure 
the records himself.

In a January 1999 letter, the Milwaukee RO informed the 
veteran that VA would let him know what information it needed 
to process his claims but that he was ultimately responsible 
for sending the evidence needed, except for evidence kept by 
VA or any federal governmental agency.  The RO listed all the 
claims for service connection that had been received, 
including claims already on appeal and other new claims which 
the RO had construed from the numerous documents and letters 
that the veteran had submitted.  The RO also informed him 
what evidence was needed to support his claims for service 
connection including those disabilities he was contending 
were due to exposure to mustard gas, ionizing radiation, and 
Agent Orange.

In a February 1999 rating decision, the RO granted service 
connection for a forearm scar based on skin sensitivity 
testing with mustard gas in 1955.  It denied claims for 
service connection for (1) facial lacerations; (2) nasal 
fracture; (3) an AV block; (4) a foot condition; and (5) 
neurological condition manifested by headaches, dizziness, 
and light-headedness.  In February 1999, an SSOC was issued 
which showed the issues on appeal as being service connection 
for (1) left upper extremity impairment; (2) low back pain; 
(3) left lower extremity shortening; (4) respiratory 
problems; (5) skin condition to include Raynaud's; (6) 
hearing loss; and (7) dental and jaw trauma.

In March 1999, the RO received on a VA Form 9 substantive 
appeal what it construed as the veteran's notice of 
disagreement with the February 1999 rating decision.  The 
veteran attached numerous documents to the March 1999 VA Form 
9, most of which were duplicates of documents already in the 
claims file.  The RO returned the duplicates to the veteran 
with a letter dated in April 1999.  

On the back of the VA Form 9, highlighted in yellow, the 
veteran noted that he wished to "contest" certain 
information shown in his service medical records.  
Specifically, he stated that the notation about treatment of 
"blisters" in his service medical records was false.  
However, in an attached "Affidavit", he indicated that 
frostbite and complications of the hands and feet were 
treated in service in 1953 and 1954 at Ft. Riley, Kansas; Ft. 
Knox, Kentucky; and Ft. Benning, Georgia.  In an attached 
letter, dated in March 1999, to his senator's office, he 
stated,

While the VA acknowledges my treatment 
for blisters on the skin in 1954, it 
ignores the causation which was 
frostbite.  During the late Korean war 
era/period, small unit commanders in the 
Army were relieved if their men suffered 
frostbite.  Unit commanders were supposed 
to take actions to prevent his kind of 
non-combat debilitating injury.  
Frostbite was a dirty word in command 
ranks.  Therefore, when an enlisted man 
went on sick call for treatment of 
frostbite, the treating medic or 
physician was instructed to record it as 
treatment for "blisters".  This was 
common knowledge in the ranks at the 
time.

On his Form 9, he also stated that information on his April 
1963 physical examination about facial scars and dental 
treatment existing at that time was not on the examination 
report when he signed it.  

In April 1999, the RO issued an SOC as to the five issues 
adjudicated in that rating decision, i.e., service connection 
for (1) facial lacerations; (2) nasal fracture; (3) an AV 
block; (4) a foot condition; and (5) neurological condition 
manifested by headaches, dizziness, and light-headedness.  In 
May 1999, the veteran perfected his appeal of those issues 
with a VA Form 9 substantive appeal.  His contentions with 
regard to the issues on appeal are discussed in the decision 
on each issue below.

In September 1999, the veteran testified at the RO as to 
three issues on appeal, service connection for a respiratory 
disorder, a skin disorder, and dental and jaw trauma.  A few 
days later, the veteran submitted color photographs of his 
hands and feet with a letter which stated that the 
photographs showed the typical spontaneous lesions he would 
get on his hands and feet.

In a November 1999 SSOC, the RO continued the denial of the 
three issues that the veteran had testified about at the 
September 1999 hearing.  In a December 1999 SSOC, the RO 
denied service connection for a skin condition claimed as 
Raynaud's and residuals of frostbite.

In March 2000, VA treatment records were received pertaining 
to the skin condition of the veteran's hands and feet.  In 
addition, in April 2000, the RO received a letter, dated in 
March 2000, from the veteran's primary care physician, K. F., 
M.D., at the Minneapolis VAMC, who stated that of primary 
concern was the ulcerations on the veteran's fingertips and 
toes over the past several years.  For this problem, he had 
been seen by Dermatology, Hematology, and Rheumatology 
consultants at the VAMC.  He had had biopsies and multiple 
lab tests performed.  Dr. F. noted,

The consensus between myself and the 
consulting physicians is that his current 
problems relate to history of frostbite 
which has damaged the vessels in his 
digits.  There is also a history of 
multiple chemical exposures according to 
the patient, through his military career, 
which may also have contributed to the 
vessel damage and current skin problems.  
[The veteran] states that he has been 
exposed to mustard gas, phosgene and 
Agent Orange in the past in connection 
with his military service.  It is 
possible that these exposures would have 
exacerbated underlying injury from 
frostbite, resulting in his apparent 
dermatologic problems which are fairly 
debilitating.  

In April and May 2000 SSOCs, the RO continued the denial of 
service connection for a skin condition claimed as Raynaud's 
and residuals of cold injury and for a foot condition 
including residuals of frostbite.

In March 2001, the RO received a statement from the veteran 
with pictures of the skin condition of his hands and feet.  
He claimed that the photographs taken over time clearly 
showed the fissuring, ulceration, and infection which are 
typical of the tissue injuries he tried to cope with on a 
continuing basis as the result of active military duty 
frostbite injury and repetitive exposure to various toxic 
chemical agents, including Agent Orange.

In October 2001, the RO sent the veteran a letter informing 
him that due to a change in the law it was reconsidering his 
claims for service connection.  The RO informed him what he 
must do to substantiate his claims, what VA had done so far 
and what it would do, and what the evidence must show to 
establish entitlement.

In a December 2001 letter to Dr. F., the RO asked him to 
inform VA as to what evidence he had considered, other than 
the veteran's testimony, showing that he incurred cold injury 
in service and to provide copies of the evidence.  In March 
2002, the RO received a reply, dated in February 2002, from 
Dr. F. in which he stated that other possible causes of the 
veteran's recurrent severe blistering and cracking of the 
digits of his hands and feet, including vasculitis, 
thromboembolic disorders, and hypercoagulability, were ruled 
out.  He stated that biopsies were performed which showed 
small vessel damage.  He then added,

At this point it is impossible for me to 
state confidently exactly what caused 
this small vessel ischemic damage.  The 
patient described episodes of frostbite 
and multiple chemical exposures through 
his military experience.  I do not have 
documented evidence of these exposures, 
but also have no reason to doubt [the 
veteran's] description of his military 
experiences.  I assume that this would 
all be well detailed in his military 
records.

Dr. F went on to state that he believed that the small vessel 
damage that the veteran had experienced "would be consistent 
with frostbite damage" and that "[t]hey may also be 
consistent with chemical exposures."

In February 2003, the RO received a copy of a book written by 
the veteran, detailing his duties with the CIA.  In it, he 
described the boat accident he alleges to have been involved 
in in 1963 and the injuries he received in that accident.  
Excerpts of that book provide in pertinent part, 

I was thrown forward at the first impact, 
striking my face and mouth against the 
top edge of the windshield.  I felt my 
front teeth splinter.  Stunned, I turned 
slightly, and as we hit the second time, 
my head struck something. . . .

. . . 

My upper lip was torn and bleeding and my 
front teeth were broken into jagged 
splinters. . . .

. . . 

There was nothing to be done about my own 
injuries. . . .  [T]he swelling of my 
upper lip would recede.  My two broken 
teeth had been capped as a result of an 
earlier parachuting injury, and although 
the caps and a bit more of the teeth were 
gone, with a couple of visits to the 
dentist I would be fine.

A few days after the accident, the veteran described seeing a 
doctor at a hospital,

After the doctor ordered [a fellow 
servicemember] to the hospital and 
confirmed that my injuries were minor and 
needed no treatment, I picked up my 
personal gear and walked to the Coast 
Guard staff car that was waiting for me.

Less than two hours later I was on my way 
to Eglin Air Force Base, in the same 
lumbering C-54 I'd started the journey in 
a week earlier.
. . . 

I was able to get an emergency dental 
appointment for Monday morning to replace 
the caps.

Veteran's book transcript, pages 117-130.

In February 2003, the RO issued an SSOC.  VA treatment 
records were obtained from the VAMC for the period 2002 to 
2003.  In a letter dated in December 2003, the RO sent the 
veteran a letter informing him of the status of his appeal.  
In a March 2004 statement, the veteran informed the RO that 
he had nothing further to submit and requested that his 
appeal be forwarded to the Board.  The veteran testified at a 
hearing before the Board sitting in St. Paul in February 
2005.

Allegations of Service in the CIA and of Combat Service

Based on the documents in the file from the CIA, the Board 
acknowledges that the veteran was detailed to the CIA from 
May 1963 to December 1964 for use in a training program and 
for operational planning at JMWAVE.  See Memorandum dated 6 
May 1963, received by the Board in April 2005.  However, 
there is no evidence in this case that the veteran "engaged 
in combat with the enemy" for the purpose of application of 
the provisions of section 1154(b) of the statute.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In the case of any 
veteran who engaged in combat with the enemy in active 
service, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); see also 38 C.F.R. § 3.304(d).  

The provisions of 38 U.S.C.A. § 1154(b) lighten the 
evidentiary burden of a veteran who seeks service connection 
based on disability alleged to be related to combat.  If a 
combat veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330, 1332-33 
(Fed. Cir. 2000).  In determining if there is such clear and 
convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors.  Maxson, 230 F.3d 
at 1333.

Section 1154 requires that a veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6,256, 6,258 (2000).  In this case, 
although the veteran alleges that the duties he performed 
while detailed to the CIA were "combat" or the equivalent 
of "combat" and that he is entitled to the Purple Heart and 
CIB, letters and other documents from the Army in the claims 
file show no evidence that the veteran is entitled to those 
medals or awards, and, although his period of service 
overlaps with periods of war defined by Congress, he did not 
serve in Korea during the Korean Conflict or in the Republic 
of Vietnam during the Vietnam era.  38 U.S.C.A. § 101(9), 
(29).  Accordingly, the Board concludes that the veteran did 
not engage in combat with the enemy, and that section 1154(b) 
does not apply in this case.

Requirements For Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

VA regulations provide that service connection may be 
established for the development of certain conditions when 
there was exposure to specified vesicant agents during active 
military service.  When there was full-body exposure to 
nitrogen or sulfur mustard gas during active service the 
listed conditions are chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung (except mesothelioma) cancer and 
squamous cell carcinoma of the skin.  When there was full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316.

The law also provides a legal presumption of service 
connection for certain diseases "if they become manifest in 
a radiation-exposed veteran" as that term is defined by 
regulation.  38 C.F.R. § 3.309(d)(1).  A 
"radiation-exposed" veteran is one who participated in a 
"radiation-risk" activity.  38 C.F.R. § 3.309(d)(3)(i).  
The term "radiation-risk activity" means:  (A) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (B) the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; (C) 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation  comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946; or (D) certain service before 
February 1, 1992, in Paducah, Kentucky, Portsmouth, Ohio, or 
an area at Oak Ridge, Tennessee, or before January 1, 1974, 
on Amchitka Island, Alaska.  38 C.F.R. § 3.309(d)(3)(ii).  
Diseases specific to radiation-exposed veterans are the 
following:  (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-aveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (xx) cancer of the lung; 
(xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

Section 3.311 of VA regulations provides procedures for 
obtaining radiation dose estimates and for reviewing claims 
for benefits for diseases alleged to have been caused by 
radiation exposure.  38 C.F.R. § 3.311.  Section 3.311 does 
not provide presumptive service connection for radiogenic 
diseases but only outlines a procedure to be followed for 
adjudication purposes.  Initial review of such claims is 
provided where it is determined that (1) a veteran was 
exposed to ionizing radiation as a result of participation in 
certain activities specified in the regulation or "other 
activities as claimed"; (2) the veteran subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest with a certain period as specified by 
regulation.  38 C.F.R. § 3.311(b)(1).  Under section 3.311, 
the term radiogenic disease includes any cancer.  38 C.F.R. 
§ 3.311(b)(2)(xxiv).  A cancer other than leukemia and bone 
cancer must become manifest 5 years or more after exposure.  
38 C.F.R. § 3.311(b)(5)(iv).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be  
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Requirements for Dental Benefits

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter.  38 C.F.R. § 3.381(a) (2004).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes: 
(1) calculus; (2) acute periodontal disease; (3) third 
molars, unless disease or pathology of the tooth developed 
after 180 days or more of active service or was due to combat 
or in service trauma; (4) impacted or malposed teeth and 
other developmental defects unless disease or pathology of 
these teeth developed after 180 days or more of active 
service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which is service-connected and compensable in 
degree; or is service-connected, but not compensable in 
degree, if the veteran qualifies under one of the categories 
outlined in subsection (b) of 38 U.S.C.A. § 1712 and in 38 
C.F.R. § 17.161 (2004).

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service-connected and compensable in degree; or

(B) is service-connected, but not compensable in degree, if :

(i) the dental condition or disability is shown to have been 
in existence at the time of the veteran's discharge or 
release from active military, naval, or air service;

(ii) the veteran had served on active duty for a period of 
not less than 180 days or,

(iii) application for treatment is made within 90 days after 
such discharge or release, except that (I) in the date of 
such veteran's subsequent discharge or release from such 
service, and (II) if a disqualifying discharge or release has 
been corrected by competent authority, application may be 
made within 90 days after the date of correction; and

(iv) the veteran's certificate of discharge or release from 
active duty does not bear a certification that the veteran 
was provided, within the 90-day period immediately before the 
date of such discharge or release, a complete dental 
examination (including dental x- rays) and all appropriate 
dental services and treatment indicated by the examination to 
be needed;

(C) is a service-connected dental condition or disability due 
to combat wounds or other service trauma, or of a former POW;

(D) is associated with and is aggravating a disability 
resulting from some other disease or injury which was 
incurred in or aggravated by active military, naval, or air 
service;

(E) is a non-service-connected condition or disability of a 
veteran for which treatment was begun while such veteran was 
receiving hospital care under this chapter and such services 
and treatment are reasonably necessary to complete such 
treatment; or where,

(F) the veteran is a former POW who was detained or interned 
for a period of not less than 90 days;

(G) the veteran has a service-connected disability rated as 
total; or where,

(H) the dental treatment is medically necessary (i) in 
preparation for hospital admission, or (ii) for a veteran 
otherwise receiving care or services under this chapter.  38 
U.S.C.A. § 1712(a)(1),(2).

Under 38 C.F.R. § 17.161 (2004), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  See also 38 U.S.C.A. § 1712(b) (West 
2002); 38 C.F.R. § 17.93.

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.  38 C.F.R. § 
17.161(a).

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service- 
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
other period of active military, naval, or air service of not 
less than 180 days; (ii) application for treatment is made 
within 90 days of such discharge or release; (iii) the 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90 
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran.  Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release.  If competent authority has corrected a 
disqualifying discharge or release, application may be made 
within 90 days after the date of correction.  38 C.F.R. § 
17.161(b)(1).

Class II also includes those veterans having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service which took place before October 1, 1981 
in certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment of service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release.  
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction.  38 C.F.R. § 17.161(b)(2).

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c).

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.  38 C.F.R. § 
17.161(d).

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
38 C.F.R. § 17.161(e).

Under Class IIR, any veteran who had made prior application 
for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim.  38 C.F.R. § 
17.161(f).

Under Class III, those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g).

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment.  38 C.F.R. § 17.161(h).

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 38 
C.F.R. § 17.47(g) (2004).  38 C.F.R. § 17.161(i).

Under Class VI, any veterans scheduled for admission or are 
otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment).  38 C.F.R. § 17.161(j).

Left Long Thoracic Nerve Neurapraxia

Contentions:  In a letter, dated in December 1992, the 
veteran contended that in 1989 he "began to exhibit a 
combination of odd symptoms, principally related to my left 
arm."  He stated that at that time it did not occur to him 
that there might be some link between his symptoms and 
"direct application during service of mustard gas (HD) to 
exposed skin" which he said an instructor in Chemical Corps 
School applied to his left forearm "to experience, first 
hand, the effects of the blistering agent.".  He contended 
that the "minor auto accident" in June 1990 "seemed to 
cause marked exagerbation (sic) of the symptoms."  Since an 
arbitrator who settled the personal injury case "determined 
that the dynamics of the accident were not such to have 
produced the physical damage (to my left arm and upper left 
quadrant) being described by the medical doctors", he began 
"in retrospect" to associate the symptoms of nerve damage 
"to the exposure to mustard gas while on active duty."  He 
stated that he had had "absolutely no previous history of 
trauma to that region of my body . . . ."  (Emphasis in 
original.)

In April 1996, the RO received a statement of 
"condition/situation" from the veteran in which he 
indicated that the long thoracic nerve damage and scapular 
winging of the left upper extremity "resulted from 
successive rearend type automobile collisions in 1990 and 
1994 and were now complicated by suspected nerve and 
connective tissue deterioration and bone loss creating 
skeletal imbalance."

At the hearing before the Board in February 2005, the veteran 
also indicated that he believed that the left long thoracic 
nerve neurapraxia, scapular winging, if not caused by mustard 
gas exposure, also could have been caused by parachute jumps 
that he made in service or by an accident in service in July 
1963 when he alleged that he was thrown through the 
windshield of a speedboat when it ran aground on a coral reef 
in the darkness in the waters off Cuba during undercover work 
he was doing for the CIA.  In written argument submitted at 
the hearing, the veteran stated that he was treated "by 
cleared CIA private physicians at South Miami Hospital" for 
injuries which included muscular strain.  He also contended 
that he did not complain about physical problems after 
service because he did not want to jeopardize his flight 
status as a commercial pilot for which he was periodically 
examined by FAA certified examiners.  He also contended that 
some of his military medical records still had not been 
released by the CIA or are otherwise still classified, and he 
has indicated that those records would verify the boat 
accident in the summer of 1963.

Analysis:  Concerning the claim for service connection for 
left long thoracic nerve neurapraxia, scapular winging, due 
to mustard gas exposure in service, the Board notes that 
service connection on this basis cannot be granted because 
left long thoracic nerve neurapraxia, scapular winging, is 
not one of the conditions indicated in the governing 
regulation for which service connection may be granted based 
on exposure to mustard gas.  38 C.F.R. § 3.316.  Moreover, 
the governing regulation requires "full-body exposure" to 
mustard gas, and the information obtained by the RO from CBDA 
reflected that the veteran likely underwent a chemical agent 
skin sensitivity test, and the veteran himself has alleged 
that the mustard gas was placed on his arm to cause a blister 
which resulted in a scar for which VA has granted service 
connection.  Accordingly, the claim for service connection on 
the basis of mustard gas exposure must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law).

In addition, even without regard to section 3.316, there is 
no evidence in this case which indicates that left long 
thoracic nerve neurapraxia, scapular winging, had its onset 
in service or is the result of a disease or injury incurred 
in service including parachute jumps and exposure to mustard 
gas.  Cf. Combee v. Brown, 34 F.3d 1039, 1040 (1994) (holding 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection for a disability 
based on exposure to dioxin and radiation with proof of 
actual direct causation rather than under provisions in the 
law which provide a presumption of service connection for 
certain listed disorders).  Similarly, the Board notes that, 
assuming for discussion purposes, but without deciding for 
the purposes of this decision, that the veteran was in a boat 
accident in July 1963, there is still no evidence that he 
sustained an injury to the left long thoracic nerve in that 
accident that resulted in a chronic left shoulder or left 
upper extremity disability that continues to the present day.  

In this regard, the Board notes that, in the description of 
the boat accident in his book, which was published in 1976, 
the veteran described having received only minor injuries to 
his lip, two front teeth, and the back of his head.  More 
significantly, service medical records, including the 
November 1964 separation examination report, show no 
complaints or findings relevant to a left shoulder injury.  
Moreover, contrary to the veteran's contentions, the 
separation examination does not appear to have been 
"sanitized" by the CIA because, based on other documents in 
the file which have been "sanitized" by the CIA relevant to 
the veteran's service with that organization from May 1963 to 
December 1964, the CIA deletes classified information by 
drawing black magic marker lines through it or otherwise 
deleting words on the documents in an obvious way.  This has 
not been done on the separation examination report.  There is 
no sign of editing or deletion of information on the report 
itself or on a carbon copy of it that the RO received in 
January 1965 in the V. R. & R. Division.  Moreover, the 
veteran reported other symptoms at separation, and the 
examiner made other findings on the examination report; 
therefore, the Board finds no reason that the veteran could 
not have reported symptoms of a left shoulder disability to 
include a left long thoracic nerve neurapraxia, scapular 
winging, at that time if he were experiencing such symptoms.  
However, no complaints are shown and the examiner found the 
upper extremities and neurologic system on clinical 
evaluation to be normal.  

There was a finding on the separation examination report of 
slight tenderness of the dorsal spine of L-1 with no 
paraspinal spasm, concerning which the examiner noted the 
veteran reported having strained his back in July 1964 in 
Miami, Florida, lifting heavy equipment.  The veteran stated 
at that time that he sought no treatment or medical advice 
for the back strain, and he reported that the stiffness and 
pain were improving.  The veteran has contended that this 
back strain was actually incurred in the alleged boat 
accident in July 1963, and this allegation will be discussed 
further below under the claim for a low back disability.  
However, with regard to this claim for service connection for 
the left long thoracic nerve neurapraxia, the Board notes 
that the tenderness experienced by the veteran at separation 
was in the area of the lower dorsal or thoracic spine, L-1 
being the first vertebrae where the thoracic spine ends and 
the lumbar spine begins, although there was no evidence of a 
nerve injury.

In addition to the lack of findings pertaining to a left long 
thoracic nerve neurapraxia in service, the Board notes that 
there is also a lack of evidence of a left long thoracic 
nerve neurapraxia with scapular winging until the automobile 
accident in June 1990, twenty-five years after service.  
Medical records are in the file, dating from the early 1970s 
to the present, which show, on two occasions in 1989, before 
the accident in 1990, that the veteran complained of left arm 
and shoulder pain or tingling.  Thus, there is still a 
twenty-four-year evidentiary gap between service and the 
first left shoulder or arm complaints.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest left shoulder 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury to the thoracic nerve or left 
shoulder in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing left shoulder, arm, or upper extremity 
complaints, symptoms, or findings for twenty-four years 
between the period of active duty and the medical reports 
dated in 1989 is itself evidence which tends to show that 
left long thoracic nerve neurapraxia, scapular winging, did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson, 230 F.3d at 1333.  The 
Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Id.; cf. Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Concerning the veteran's contention that he did not complain 
about physical problems after service because he did not want 
to jeopardize his flight status as a commercial pilot for 
which he was periodically examined by FAA certified 
examiners, the Board finds that this explanation for the lack 
of any complaints of disability for decades is not credible.  
Regarding this, the Board notes that "definitions of 
credibility do not necessarily confine that concept to the 
narrow peg of truthfulness.  It has been termed as 'the 
quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."), citing State v. Asbury, 415 S.E.2d 891, 895 
(W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. 
Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of 
the difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 
813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony 
that was inconsistent with prior written statements).

It is more believable that the veteran did not complain for 
decades of a left shoulder or thoracic spine disability 
because he did not have left shoulder or thoracic spine 
symptoms than that he did not report such symptoms because he 
did not want to jeopardize post-service employment.  In this 
regard, the Board notes that medical evidence of record dated 
since 1972 shows treatment for a variety of other complaints, 
ailments, and injuries, from the serious,--such as a 
subconjunctival hemorrhage of the right eye after being hit 
in the eye with a hockey stick in October 1975; a fracture of 
the greater tuberosity of the right shoulder in 1976 when he 
was knocked into the boards during a hockey game; and a third 
degree burn to the medial aspect of the left ankle sustained 
in a biking accident in October 1988;--to the mundane, such 
as a herpes lesion on the lip in September 1982 and acute 
gastroenteritis in March 1984.  This evidence shows that the 
veteran sought treatment for complaints and symptoms, large 
and small, after service, and therefore it is not believable 
that he would not seek treatment for symptoms of the left 
shoulder or thoracic spine whether those symptoms were minor 
or severe.  In this regard, his explanation for the lack of 
evidence of left shoulder and thoracic spine complaints or 
symptoms is not credible because it does not hang together in 
a consistent manner with the medical treatment evidence in 
this case.  Indiana Metal Prods., 442 F.2d at 51-52.  
Accordingly, the Board concludes, based on the absence of 
evidence of such symptoms, that they were not present over 
the years.

Moreover, although there are many medical reports linking the 
left long thoracic nerve neurapraxia, scapular winging, to 
the June 1990 automobile accident, there is no medical 
evidence in this case to support the veteran's theory that 
the left long thoracic nerve neurapraxia, scapular winging, 
actually is the result or continuation of an injury sustained 
in service, including dorsal spine tenderness shown on the 
separation examination, and that the June 1990 automobile 
accident exacerbated or aggravated the already existing 
thoracic spine or left shoulder disability.  As a lay person, 
the veteran's own statement as to this connection is not 
competent evidence because it is a medical matter requiring 
medical evidence for its substantiation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Although he has alluded to doctors who supported this 
theory-as in the April 1993 letter in which he stated that 
in consulting with his doctors, "there is the feeling that 
there could well have been nerve-muscle deterioration prior 
to the auto accident", he has not submitted any medical 
evidence to support this theory.  The Board assigns little 
probative weight to the December 1994 letter from R. S., 
Ph.D., because he is not a medical doctor and his opinion was 
stated in general terms and not about a nexus between 
injuries or exposures in service and a specific current 
disability in this case.  For example, he stated generally 
that "[n]eurotoxic substances can cause nerve and brain 
damage" but did not state that exposure to any toxic 
substances in this case had caused any nerve damage.  
Similarly, he stated that, "you were in various accidents 
that may have aggravated previous nerve or bone injuries that 
were latent or sub-clinical", but he does not render an 
opinion, based on review of the records in this particular 
case, that such previous nerve or bone injuries actually 
existed or that they were actually aggravated by the later 
accident.  Moreover, Dr. S. recommended that the veteran 
undergo an examination by him so that he could assess the 
veteran's status.  No report of such an examination was ever 
submitted.  Thus, given the vagueness and generality of Dr. 
S.'s statement, the Board considers it of little probative 
value concerning a relationship between the left long 
thoracic nerve neurapraxia, scapular winging, and a disease, 
injury, or event in service.

For the reasons articulated above, the Board concludes that 
the preponderance of the evidence is against the claim that 
left long thoracic nerve neurapraxia, scapular winging, is 
the result of a disease, injury, or event in service, and 
therefore, the claim for service connection must be denied.

A Low Back Disorder

Contentions:  In his claim for service connection for chronic 
low back pain received by the RO in January 1994, the veteran 
contended that this disorder was shown in service and that he 
believed it was due to toxic chemical and radiation exposure 
in service.  In a December 1994 Summary of VA Disability 
Claims for Appeal, he claimed that a low back disorder was 
caused by toxic chemical exposure in his CBR course at Fort 
McClellan in 1955, possibly aggravated by exposure to 
defoliants when serving with the CIA in 1963-63, and further 
aggravated when a speed boat he was in grounded on a CIA 
covert/classified operation in summer 1963.  In a "Statement 
of Condition/Situation", received by the RO in July 1996, 
the veteran indicated that "recurring, periodic left lower 
back pain" developed while he was on active duty service 
detailed to the CIA in the early to mid-1960s.

At the hearing before the Board in February 2005, the veteran 
also indicated that he believed that his orthopedic problems 
also could have been caused by parachute jumps that he made 
in service or by the alleged boat accident in service in July 
1963 during which he stated in written argument submitted at 
the hearing that his "body was severely twisted and 
contorted by the impact."  See Orthopedic Claims, page 2 of 
3.  He also contended that he "learned to cope with [chronic 
back pain] with my own regimen of physical exercise and mild 
painkillers."  Id. at page 1.  He indicated that he did not 
complain in service because he did not want to "jeopardize 
my career status by noting these problems during my 
physicals" or after service because he did not want to 
"jeopardize his flight status as a commercial pilot".  

Analysis:  Medical evidence of record, including a May 1996 
VA examination report, shows that the veteran has a current 
low back disability diagnosed as chronic low back pain with 
x-ray findings of degenerative joint disease.  VA x-ray 
reports show findings of degenerative disc disease.  There 
were no complaints or findings of back pain or a back injury 
in service except on the separation examination when slight 
tenderness over the dorsal spine of L-1 was noted.  

Concerning the claim for service connection for low back 
disability due to mustard gas exposure in service, the Board 
notes that, as with the claim for service connection for left 
long thoracic nerve neurapraxia, chronic low back pain, 
degenerative disc disease, and degenerative joint disease are 
not among the conditions indicated in the governing 
regulation for which service connection may be granted based 
on exposure to mustard gas.  38 C.F.R. § 3.316.  Accordingly, 
the claim for service connection on the basis of mustard gas 
exposure must be denied as a matter of law.  Sabonis, 6 Vet. 
App. at 430.

In addition, service connection for chronic low back pain 
with degenerative joint disease and degenerative disc disease 
cannot be granted based on exposure to radiation because it 
is not a "radiogenic disease" for the purposes of the 
procedures in section 3.311, and it is not disease subject to 
the presumption under section 3.309(d).  In addition, for the 
purposes of section 3.309(d), the veteran's having 
participated in CBR training at Chemical Corps School is not 
considered a "radiation risk activity."  38 C.F.R. 
§ 3.309(d)(3)(ii).  Accordingly, the claim for service 
connection on the basis of exposure to ionizing radiation 
must be denied as a matter of law.  Sabonis, 6 Vet. App. at 
430.

With regard to service connection for chronic low back pain 
with degenerative joint disease and degenerative disc disease 
based on exposure to herbicide agents or defoliants such as 
Agent Orange, the claim cannot be granted because "herbicide 
agent" under the law governing the presumption of service 
connection based on such exposure defines that term as a 
chemical used in the Republic of Vietnam.  The veteran did 
not serve in Vietnam but alleges that herbicide agents were 
used in Cuba when he was detailed to the CIA in 1963-64.  
Under section 3.307, only veterans who served in Vietnam 
during a specified period may be presumed to have been 
exposed to an herbicide agent.  The veteran did not serve in 
Vietnam and therefore exposure to an herbicide agent may not 
be presumed in his case.  Moreover, he has submitted no 
evidence of actual exposure to herbicides in service in order 
to substantiate a claim for service connection due to 
herbicide exposure on a direct, rather than a presumptive 
basis, a task that "includes the difficult burden of tracing 
causation to a condition or event during service."  Combee, 
34 F.3d at 1043.  Finally, chronic low back pain with 
degenerative joint disease and degenerative disc disease is 
not among the diseases for which the presumption of service 
based on exposure to herbicide agents is provided under 
section 3.309.  For these reasons, the claim for service 
connection for chronic low back pain with degenerative joint 
disease and degenerative disc disease on the basis of 
exposure to herbicide agents, such as Agent Orange, must be 
denied as a matter of law.  Sabonis, 6 Vet. App. at 430.

Even without regard the special provisions in the law for 
claims based on exposure to mustard gas, ionizing radiation, 
and herbicides, there is no evidence in this case which 
indicates that a chronic low back disability had its onset in 
service or is the result of a disease or injury incurred in 
service including parachute jumps or an alleged boating 
accident in July 1963.  Cf. Combee, 34 F.3d at 1040.  
Assuming for discussion purposes, but without deciding for 
the purposes of this decision, that the veteran was in a boat 
accident in July 1963, there is still no evidence that he 
sustained an injury to the low back in that accident or that 
that injury resulted in a chronic low back disability that 
continues to the present day.  Although the November 1964 
separation examination report reflected complaints of dorsal 
spine tenderness, there were no complaints relevant to the 
low back or lumbar spine region.  Moreover, as noted above, 
the separation examination does not appear to have been 
"sanitized" or edited in anyway by the CIA. 

With regard to the veteran's contentions that the back strain 
he complained of at separation was actually incurred in the 
alleged boat accident in July 1963, the Board notes that, 
even assuming for discussion purposes that that contention is 
true, there is still a lack of evidence of low back symptoms 
and a low back disorder for many years after service.  As 
noted with regard to the claim for service connection for the 
thoracic nerve disability, this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that an injury to the back in service resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey, 
12 Vet. App. at 74 (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the prolonged period without medical complaint 
pertaining to the low back for decades following the period 
of active duty is itself evidence which tends to show that a 
chronic low back disorder, to include degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
did not have its onset in service or for many years 
thereafter.

With regard to the veteran's contention that he did not 
complain about physical problems in service because he did 
not want to jeopardize his military career or after service 
because he did not want to jeopardize his flight status as a 
commercial pilot, the Board finds this explanation for the 
lack of any complaints of disability for decades not credible 
evidence for the same reasons noted above with regard to the 
claim for service connection for the left long thoracic nerve 
neurapraxia.  That is, the Board finds it more believable 
that the veteran did not complain for decades of a low back 
disorder because he did not have low back symptoms than that 
he did not report such symptoms because he was trying to 
protect his in-service and post-service careers.  As noted 
above, medical evidence of record dated since 1972 shows that 
the veteran sought treatment for complaints and symptoms, 
large and small, and therefore it is not believable that he 
would not seek treatment for symptoms of the low back whether 
those symptoms were minor or severe.  In this way, his 
explanation for the lack of evidence of low back complaints 
or symptoms is not credible because it does not hang together 
in a consistent manner with the medical treatment evidence in 
this case.  Indiana Metal Prods., 442 F.2d at 51-52.  
Accordingly, the Board concludes, based on the absence of 
evidence of such symptoms, that they were not present over 
the years.

Moreover, there is no medical evidence in this case to 
support a claim that current chronic low back pain with 
degenerative joint disease and degenerative disc disease of 
the lumbar spine is the result or continuation of an injury, 
including tenderness to the dorsal spine in November 1964, 
sustained in service.  As a lay person, the veteran's own 
statement as to this connection is not competent evidence 
because it is a medical matter requiring medical evidence for 
its substantiation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  To the extent that the December 1994 letter from 
R. S., Ph.D., was offered in support of this claim, the Board 
considers it of little probative value given its vagueness 
and generality as noted by the Board with regard to the claim 
for service connection for left long thoracic nerve disorder 
above.  For these reasons, the Board concludes that the 
preponderance of the evidence is against the claim that a 
chronic low back disorder is the result of a disease, injury, 
or event in service, and therefore, the claim for service 
connection must be denied.

A Neurological Condition With Headaches, Dizziness And Light-
Headedness

Contentions:  In April 1997, the RO received a March 1997 
letter from the veteran in which he included a "Statement of 
condition/situation" in which he claimed "severe headaches 
and dizziness, light headedness related to chronic severe 
body pain and possible nerve/connective tissue 
deterioration."  He indicated that "these conditions 
manifested themselves as early as late 1950s while subject 
was on active military duty, following his exposure to toxic 
chemical agents at Ft. McClellan, Al."  He added, "Subject 
was a career Army officer and the symptoms were suppressed 
and concealed so as not to encumber/complicate military 
career aspirations."  In an April 1999 VA Form 9 substantive 
appeal, the veteran contended that the neurological condition 
was the result of exposure to toxic chemical agents in 1955, 
1963, and 1964.  In written argument presented at the hearing 
before the Board in February 2005, the veteran made 
essentially the same contentions.

Analysis:  There are no complaints or findings in the service 
medical records of headaches, dizziness, or light headedness.  
The first complaints of such symptoms are shown in an April 
1989 private treatment record from P. V. Q., M.D., at S. C. 
V. clinic.  Dr. Q. noted that the veteran came in "with a 
list of complaints, developing over the past 3-4 months" and 
these included headaches.  After examination, Dr. Q. rendered 
an assessment of "multiplicity of [symptoms] with only 
concrete finding being an apparent lateral epicondylitis."

In a July 1990 letter to an insurance company, the veteran 
alleged that following the June 1990 automobile accident, he 
began to experience certain symptoms including headaches and 
dizziness.  In a September 1990 letter from M. D. B., M.D., 
to R. S., D.C., Dr. B. stated that a day or two after the 
June 1990 accident, the veteran "started getting feelings of 
light-headedness and dizziness."  Dr. B. reported that the 
veteran claimed that some of the light-headed feelings and 
headaches "would tend to come and go" and that the veteran 
reported that he had "never had symptoms like this."

On a March 1994 VA Audio examination, the veteran described 
light headedness but no vertigo or disequilibrium.  The 
examiner recommended an MRI to rule out an acoustic tumor.  
However, a June 1994 VAMC outpatient record from Surgical 
Service, Otolaryngology-ENT shows that the veteran refused 
the MRI when he found out that it would be a contrast MRI in 
which he would have to undergo an injection.  He noted in a 
June 1994 letter to the Chief, C&P Exam Unit, that he did not 
want to have an injection of a foreign substance.

The Board notes that service connection may not be granted 
for a neurological condition with headaches, dizziness and 
light-headedness because this disorder was not shown in 
service or for decades after discharge and, when it first 
manifested, it was attributed to an injury in the June 1990 
automobile accident.  A diagnosis of a neurological or any 
other condition has never been rendered to account for the 
complaints of headaches, dizziness and light-headedness.  
Concerning this, the Board notes that a veteran's complaints 
as to subjective symptomatology alone without medical 
evidence of an underlying impairment capable of causing the 
symptoms alleged, is generally not sufficient evidence of the 
existence of a current disability for VA service connection 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  Where medical science has been unable to 
determine with certainty an underlying cause for certain 
symptoms, even when alleged in common by numerous veterans 
who constitute a specific population of veterans rather than 
just by one veteran, specific legislation was required to 
enable VA to assist that population of veterans with respect 
to their claims for service connection.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Moreover, service connection may not be granted for a 
neurological condition with headaches, dizziness and light-
headedness based on exposure to chemicals to include mustard 
gas, ionizing radiation, and herbicides for the same reasons 
that the Board provided above for its denial of the claim for 
a chronic low back disability.  With regard to the veteran's 
contention that he "was a career Army officer and the 
symptoms were suppressed and concealed so as not to 
encumber/complicate military career aspirations," the Board 
finds this explanation for the lack of complaints in service 
or for decades thereafter not credible and assigns it no 
probative value for the same reasons the Board provided with 
regard to the claims for service connection for left long 
thoracic nerve neurapraxia, scapular winging, and a chronic 
low back disorder.

Finally, there is no medical evidence in this case to support 
a claim that a current neurological condition with headaches, 
dizziness and light-headedness, if any, is the result of an 
injury or disease incurred in service.  As a lay person, the 
veteran's own statement as to this connection is not 
competent evidence because it is a medical matter requiring 
medical evidence for its substantiation.  Espiritu, 2 Vet. 
App. at 494.  For these reasons, the Board concludes that the 
preponderance of the evidence is against the claim that a 
neurological condition with headaches, dizziness and light-
headedness, if any, is the result of a disease, injury, or 
event in service, and therefore, the claim for service 
connection must be denied.

Shortening Of The Left Lower Extremity.

Contentions:  In his January 1994 claim for this disability, 
the veteran contended that an "[a]pparent inexplicable bone 
loss, left leg, which is now approximately 3/4 of an inch 
shorter than the right leg" was due to "in-service toxic 
chemical and radiation exposure." 

Analysis:  Inequality of leg length was shown on a private 
treatment record, dated in June 1987 by P. V. Q., M.D., who 
noted that "a shoe lift should handle his problem."  On a 
May 1988 report of L. J. de S., M.D., a 3/4 inch leg length 
difference was noted.  On a March 1994 VA examination 
shortening of the left leg was not found.  On a May 1996 
examination, the examiner noted a difference in leg length of 
1 cm.

There is no evidence of a leg length difference in the 
service medical records or for many years thereafter.  No 
medical evidence is of record which attributes a shorter left 
leg to a disease or injury in service.  As a lay person, the 
veteran's own statement as to this connection is not 
competent evidence because it is a medical matter requiring 
medical evidence for its substantiation.  Espiritu, 2 Vet. 
App. at 494.  In addition, service connection for a shorter 
left leg cannot be granted based on exposure to mustard gas, 
Agent Orange or herbicides, or radiation during active 
service for the same reasons stated above with regard to the 
claims for service connection for the other disabilities.  
For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim that a shortening of the 
left lower extremity is the result of a disease, injury, or 
event in service, and therefore, the claim for service 
connection must be denied.



AV block.

Contentions:  A March 1994 VA EKG reflected normal sinus 
rhythm with first degree AV block.  In a March 1994 letter, 
VA's Chief, C&P Exam Unit, informed the veteran of the 
finding of a first degree AV block on EKG and recommended he 
discuss the finding with his personal physician.  (An AV 
block is the impairment of conduction of cardiac impulses 
from the atria to the ventricles, usually due to a block in 
the atrioventricular junction tissue (atrioventricular node, 
bundle of His, or bundle branches).  Dorland's Illustrated 
Medical Dictionary 207 (28th ed. 1994)).  

In March 1994, the RO received a letter from the veteran in 
reply to the Chief, C&P Exam Unit.  He attached a newspaper 
clipping, dated in March 1994, about a mysterious 
neurological disease suffered by more than 50,000 people in 
Cuba in the preceding two years.  The symptoms included 
partial losses of eyesight, numbness, burning sensations on 
the skin, jerky reflexes, hearing losses, diarrhea and sexual 
impotence.  In his letter, the veteran noted that some of his 
symptoms compared to those described in the clipping and 
questioned whether his symptoms were due to toxic chemical 
agent and radiation exposure in the 1950s or accidental 
exposure to chemical or biological weapons while he served 
with the CIA.

Analysis:  A first degree AV Block was not shown in the 
service medical records including on a November 1964 EKG 
conducted at separation.  The findings on that examination 
were within normal limits.  A first degree AV Block was shown 
in the records from S. C. V. clinic dated in September 1983, 
May 1986, and November 1990.  It was shown on VA examination 
in March 1994 and on VA treatment records in May 1994.

No medical evidence is of record which attributes a first 
degree AV Block to a disease or injury in service.  As a lay 
person, the veteran's own statement as to this connection is 
not competent evidence because it is a medical matter 
requiring medical evidence for its substantiation.  Espiritu, 
2 Vet. App. at 494.  The newspaper clipping submitted by the 
veteran provides no evidence that an AV Block, first shown by 
medical evidence dated in September 1983 is related to a 
neurological or other disease, if any, incurred in service.  
In addition, service connection for a first degree AV Block 
cannot be granted based on exposure to mustard gas, Agent 
Orange or herbicides, or radiation during active service for 
the same reasons stated above with regard to the claims for 
service connection for the other disabilities.  For these 
reasons, the Board concludes that the preponderance of the 
evidence is against the claim that a first degree AV Block is 
the result of a disease, injury, or event in service, and 
therefore, the claim for service connection must be denied.

A Respiratory Disorder.

Contentions:  In January 1994, the RO received the veteran's 
claim for service connection for disabilities, including 
respiratory problems, related to in-service radiation 
exposure and toxic chemical exposure in 1955.

Analysis:  Service medical records show no complaints or 
findings of a respiratory disorder.  A March 1978 examination 
conducted in connection with the veteran's service in the 
Reserves was also negative for a respiratory disorder.  In 
July 1996, the veteran was seen at a VAMC for a multiple 
complaints including chronic sinus irritation.  An August 
1996 CT (computed tomography) scan of the sinus reflected 
that the paranasal sinuses appeared clear.  A few days later, 
nasal congestion was noted but no evidence of sinusitis.  In 
July 1998, an assessment was possible bronchitis vs. reactive 
airway disease vs. allergies.  In August 1998, a diagnosis of 
exercise-induced asthma was rendered.  The veteran 
experienced shortness of breath when he ran.  However, in 
October 1998, there was no evidence of exercise-induced 
asthma and the veteran's wheezing was attributed to vocal 
cord dysfunction.  In December 1998, rhinitis was noted.

No medical evidence in the record demonstrates that a 
respiratory disorder had its onset in service or attributes a 
current respiratory disorder, if any, to a disease or injury 
in service.  As a lay person, the veteran's own statement as 
to this connection is not competent evidence because it is a 
medical matter requiring medical evidence for its 
substantiation.  Espiritu, 2 Vet. App. at 494.  In addition, 
service connection for a respiratory disorder cannot be 
granted based on exposure to mustard gas, Agent Orange or 
herbicides, or radiation during active service for the same 
reasons stated above with regard to the claims for service 
connection for the other disabilities.  Concerning this, the 
Board notes specifically with regard to mustard gas exposure 
that, although assessments of possible bronchitis and 
exercise-induced asthma have been noted on treatment reports, 
no diagnosis of chronic bronchitis or chronic asthma has been 
rendered for the purpose of the requirement in section 3.316.  
For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim that a respiratory 
disorder is the result of a disease, injury, or event in 
service, and therefore, the claim for service connection must 
be denied.

Hearing Loss

Contentions:  In January 1994, the RO received the veteran's 
claim for service connection for disabilities, including 
partial hearing loss as revealed in a March 1978 report of 
physical examination conducted in connection with service in 
the Army reserves, related to in-service radiation exposure 
and toxic chemical exposure in 1955.  The veteran has 
contended that hearing loss "goes out" in the left ear 
intermittently.

Analysis:  For claims for service connection for hearing loss 
or impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

No hearing loss was shown in the service medical records 
which included audiometric testing.  VA audiometric testing 
conducted in July 1995 failed to show a hearing loss 
disability in the right ear which meets the requirements set 
forth in section 3.385.  Accordingly, service connection for 
hearing loss of the right ear must be denied as a matter of 
law.  Sabonis, 6 Vet. App. 430. 

VA audiometric testing conducted in July 1995 did show a 
hearing loss in the left ear which meets the requirements of 
3.385.  However, hearing loss was not shown in active 
service, and there is no evidence linking a current hearing 
loss of the left ear to a disease, injury, or event in active 
service.  With regard to the audiometric findings on the 
March 1978 Army reserves examination, the finding were 0s and 
5s at all levels except for 4000 Hertz where the findings 
were 20 for the right ear and 30 for the left ear.  The 
finding for the left ear represents some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the 
threshold for normal hearing ranges from zero to twenty 
decibels, and any reading higher than twenty indicates some 
degree of hearing loss).  

However, the law provides that service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  In 
this case, it is not shown by the one audiometric finding in 
March 1978 that the veteran was disabled from hearing loss 
incurred or aggravated in line of duty while on a period of 
active duty for training.  Therefore, service connection may 
not be granted for hearing loss of the left ear shown in 
1978.

Moreover, no medical evidence in the record demonstrates that 
hearing loss of the left ear had its onset in service or 
attributes hearing loss to a disease or injury in service.  
As a lay person, the veteran's own statement as to this 
connection is not competent evidence because it is a medical 
matter requiring medical evidence for its substantiation.  
Espiritu, 2 Vet. App. at 494.  In addition, service 
connection for hearing loss cannot be granted based on 
exposure to mustard gas, Agent Orange or herbicides, or 
radiation during active service for the same reasons stated 
above with regard to the claims for service connection for 
the other disabilities.  For these reasons, the Board 
concludes that the preponderance of the evidence is against 
the claim that hearing loss is the result of a disease, 
injury, or event in service, and therefore, the claim for 
service connection must be denied.

A Skin Condition Of The Hands And Feet
Including Due To Frostbite
(Also Claimed As A Foot Disorder Due To Frostbite).

Contentions:  The veteran contends that he has a skin 
condition of the hands and feet due to frostbite and/or 
exposure to toxic chemicals to include mustard gas, herbicide 
agents or Agent Orange, or radiation.  In March 2001, he 
claimed that photographs (which are in the claims file) taken 
over time clearly showed the fissuring, ulceration, and 
infection which are typical of the tissue injuries he tried 
to cope with on a continuing basis as the result of frostbite 
injury incurred on active military duty and repetitive 
exposure to various toxic chemical agents, including Agent 
Orange.

He contends that frostbite and complications of the hands and 
feet were treated in service in 1953 and 1954 at Ft. Riley, 
Kansas; Ft. Knox, Kentucky; and Ft. Benning, Georgia.  He 
alleges that "blisters" were noted in his service medical 
records, rather than frostbite because unit commanders in the 
Army were relieved of command if their men suffered frostbite 
because they were supposed to take actions to prevent this 
kind of non-combat debilitating injury.  He alleged, 
"Frostbite was a dirty word in command ranks" and stated 
that, therefore, "when an enlisted man went on sick call for 
treatment of frostbite, the treating medic or physician was 
instructed to record it as treatment for "blisters".  

Analysis:  The veteran has submitted color photographs of his 
hands and feet showing "fissuring, ulceration, and infection 
which are typical of the tissue injuries I try to cope with 
on a continuing basis as a result of active military duty 
frostbite injury and repetitive exposure to various toxic 
chemical agents, including Agent Orange."  One photograph, 
received by the RO in March 2001, shows what looks like a 
particularly large open wound on the inside of the leg just 
above the left ankle.  This photograph is dated October 13, 
1988.  A treatment note from P. V. Q., M.D., dated October 
24, 1988, reflected that the veteran had a biking accident 
and "burned the medial aspect of his left ankle just above 
the malleolus.  Dr. Q noted that the injury occurred on 
October 6, 1988, and that the veteran had "been caring for 
it himself."  Thus, this particular wound is not 
attributable to any disease, injury, or event in service.  
Nevertheless, the Board notes that medical evidence of record 
shows that the veteran does have a skin disorder of the feet 
and hands variously diagnosed.  Therefore, the issue with 
regard to this claim is whether a current skin disorder of 
the feet and hands had its onset in service or is the result 
of a disease, injury, or event in service.

Service medical records do not show complaints or findings 
relevant to a skin condition of the hands and feet, although 
on one occasion in September 1954 the veteran was treated for 
blisters on his feet.  The earliest evidence of complaints of 
a condition of the skin is the April 1989 report of Dr. Q. 
who noted that the veteran complained of changes in his skin 
with cracking of his hands.  In a March 1997 letter, a 
private dermatologist, Dr. L. stated that the veteran had 
provided a history of chemical exposures during military and 
governmental service.  Dr. L. stated that the diagnosis of 
atypical Raynaud's phenomenon was obvious, and the skin 
problems were secondary to the Raynaud's.  However, he could 
not render an opinion about the likely time of onset of the 
disorder or whether it was the result of an injury or disease 
in service, noting, "Given the limits of the information 
available to me in my evaluation of [the veteran] the 
possibility of a linkage between this condition and his prior 
chemical exposures was not explored."

Moreover, Dr. F., the veteran's primary care physician at the 
VAMC who subsequently went into private practice, noted in a 
March 2000 letter that the consensus among physicians at VA 
was that the veteran's skin problems were related to a 
history of frostbite which had damaged the vessels in his 
digits.  He also noted a history of multiple chemical 
exposures which may have contributed to the vessel damage and 
current skin problems.  However, when the RO wrote to Dr. F. 
and asked him to inform VA as to what evidence he had 
considered, other than the veteran's testimony, showing that 
he incurred cold injury in service and to provide copies of 
the evidence, Dr. F., noting that his diagnosis was made by 
ruling other causes out and by biopsies which showed small 
vessel damage, stated that it was impossible for him to state 
confidently exactly what caused this small vessel ischemic 
damage, and he acknowledged that he did not have documented 
evidence of the exposures described by the veteran but he 
assumed that they would all be well detailed in his military 
records.

The Board notes that some of those exposures, such as 
exposure to mustard gas and radiation, are shown by service 
records and others, such as frostbite, are not.  With regard 
to frostbite in service, the Board finds the veteran's 
contentions about this not to be credible.  First, the Board 
has no basis on which to find that unit commanders in the 
1950s routinely saw to it that medical records did not 
reflect evidence of frostbite and that they had doctors and 
corpsmen write, "blisters", instead of "frostbite", in 
medical records.  Cf. Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1991), quoting United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926) (noting that there is a 
presumption of regularity in the law that supports "'the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties'".); see Davis v. 
Brown, 7 Vet. App. 298, 300 (1994); Saylock v. Derwinski, 3 
Vet. App. 394, 395 (1992); Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992).  The veteran has presented no evidence to 
support his allegations about unit commanders in the 1950s 
altering or misrepresenting medical findings in service 
medical records or seeing to it that the records were altered 
or that findings were misrepresented by others.

Second, the veteran's service medical records show a notation 
of "blisters" only once in September 1954, and his service 
personnel records show that at that time he was stationed in 
Fort Benning, Georgia.  That he got frostbite in September in 
Georgia is not credible evidence because the contention does 
not hang together in a consistent manner with what is 
generally known about the climate at that time of year in 
that part of the country.  Indiana Metal Prods., 442 F.2d at 
51-52.  Therefore, the Board finds the veteran's contentions 
in this regard are not believable, assigns them little 
probative value, and concludes that the blisters treated in 
September 1954 were not caused by frostbite but by some other 
cause.  The Board acknowledges that the service personnel 
records reflect that the veteran had mountain and cold 
weather training in 1956.  However, there is no evidence of 
cold injury in service during that time.  

Because there is no evidence of frostbite in service, the 
Board assigns no probative weight to the doctor's opinions 
about a relationship between the veteran's skin condition of 
the hands and feet and a history of frostbite or cold injury 
in service.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 
(1991)(an opinion may be discounted if it materially relies 
on a layperson's unsupported history as the premise for the 
opinion); see LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  Accordingly, the Board concludes that the 
veteran did not have frostbite in service, and that a skin 
condition of the hands and feet is not the result of 
frostbite or cold injury incurred in service.

Finally, the Board notes that no medical evidence in the 
record demonstrates that a skin condition of the hands and 
feet had its onset in service or attributes a skin condition 
of the hands and feet to a disease or injury in service.  As 
a lay person, the veteran's own statement as to this 
connection is not competent evidence because it is a medical 
matter requiring medical evidence for its substantiation.  
Espiritu, 2 Vet. App. at 494.  In addition, service 
connection for a skin condition of the hands and feet cannot 
be granted based on exposure to mustard gas, Agent Orange or 
herbicides, or radiation during active service for the same 
reasons stated above with regard to the claims for service 
connection for the other disabilities.  For these reasons, 
the Board concludes that the preponderance of the evidence is 
against the claim that a skin condition of the hands and feet 
is the result of a disease, injury, or event in service, and 
therefore, the claim for service connection must be denied.

Facial Lacerations

Contentions:  The veteran contends that he incurred facial 
lacerations in service when he struck his mouth on a 
windshield of a boat in a boating accident off the shores of 
Cuba in 1963.

Analysis:  No scars of the face or facial lacerations were 
noted on the November 1953 enlistment examination.  Facial 
lacerations described as well-healed scars,--specifically, a 
1-inch laceration, right upper lip, and a 1/2-inch laceration 
on the chin,--were first shown on examination in active 
service in April 1963, which was before the veteran began his 
tour of duty with the CIA and before he alleges that the boat 
accident took place in July 1963.  The scars were shown again 
on the November 1964 separation examination report.  At this 
time, the examiner noted that the veteran provided a history 
of a laceration of the upper lip and chin which he 
accidentally incurred playing ice hockey in 1953 in St. Paul.  

In this regard, the Board notes that the record reflects that 
the veteran was born in and has lived much of his life in 
Minnesota and that he has sustained several ice hockey 
injuries over the years.  Post-service medical records show 
that he sustained a subconjunctival hemorrhage of the right 
eye after being hit in the eye with a hockey stick in October 
1975, that he fractured the greater tuberosity of the right 
shoulder in 1976 when he was knocked into the boards during a 
hockey game, and that he was struck in the corner of the 
right mouth playing hockey in November 1978 and developed 
cellulitis secondary to this facial laceration.  On the March 
1978 Army Reserves examination report, the examiner noted a 1/2 
inch scar of the upper lip and a 1/2 inch scar of the chin.

In written argument and testimony presented to the Board at 
the hearing in St. Paul in February 2005, the veteran 
acknowledged that he did enter service in 1953 with a scar on 
his upper lip from playing high school hockey.  However, he 
argued that it was a "very very minor" scar, and he 
submitted photographs of himself at the hearing to show a 
scar was barely visible in his younger days and more apparent 
in the photos taken post-service when he was older.  He 
argues that he reinjured his face in service in the 1963 boat 
accident, and those are the scars shown at separation.

The Board notes that the law provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

The scars in this case were not noted on the enlistment 
examination.  Despite the veteran's history of having a scar 
at entrance from a high school hockey injury, which is 
consistent with the notation on the separation examination 
report in November 1964, the Board concludes that this 
evidence is insufficient to rebut the presumption of sound 
condition as to the facial scars or lacerations in this case.  
In this regard, the Board notes that the clear and 
unmistakable evidence standard is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring, when employed to rebut a similar presumption to 
the presumption of sound condition, i.e, the presumption of 
aggravation, that the no-aggravation result be 
"undebatable".  Cotant v. West, 17 Vet. App. 116, 131 
(2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, 
C.J., concurring in part and dissenting in part).  The Board 
finds that the veteran's history alone is not sufficient to 
constitute clear and unmistakable evidence to meet both parts 
of the test to rebut the presumption of sound condition in 
this case.

Because the presumption stands, the Board cannot conclude as 
a matter of law that the veteran had facial scars prior to 
service.  Moreover, the Board notes that the scars noted in 
service, specifically a 1 inch laceration, right upper lip, 
and a 1/2 inch laceration on the chin, were still somewhat 
visible on the veteran's face at a hearing before the Board 
in February 2005.  Accordingly, the Board concludes that 
service connection is warranted for these scars under the 
law.  In so concluding, the Board makes no finding as to how 
the scars were sustained in service because the evidence is 
not sufficient to make a factual finding about this matter.  
It is enough for the purpose of establishing service 
connection that the scars were noted during service and are 
still visible today.

A Nasal Fracture

Contentions:  The veteran has contended that he incurred a 
nasal fracture in service in the alleged boat accident in 
July 1963.

Analysis:  There are no complaints or findings in this case 
of a nasal fracture in the service medical records including 
on the separation examination report.  There are no 
complaints or findings of a nasal fracture or a past medical 
history of a nasal fracture on post-service medical records 
including the March 1978 Army Reserves examination report.  
April 1996 and August 1996 VA maxillofacial CT scans show 
spurring of the inferior nasal septum to the left but no 
evidence of bony abnormalities.  

The absence of complaints or findings of a nasal fracture in 
service and of a past medical history of it after service is 
significant in this case because medical records are present 
in the file dating from the early 1970s to the present, and 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that a nasal fracture was 
sustained in service.  See Forshey, 12 Vet. App. at 74.  
Thus, the prolonged period without medical complaint or 
history pertaining to a nasal fracture for decades following 
the period of active duty is itself evidence which, together 
with the fact that the history of nasal fracture is only 
provided by the veteran in conjunction with a claim for 
disability benefits, tends to show that a nasal fracture was 
not incurred in service.  In this regard, the veteran's 
contentions about sustaining a nasal fracture in service are 
not believable because it appears, based on the evidence in 
this case, that he only began to make such contentions in 
connection with his claim for VA benefits.  See Caluza, 7 
Vet. App. at 511 ("The credibility of a witness can be 
impeached by a showing of interest . . .").  For example, 
the Board notes that when he recounted the injuries sustained 
in the alleged 1963 boat accident for his book, published in 
1976, he did not state that he incurred a nasal fracture.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim that a nasal fracture 
was sustained in service, and therefore, the claim for 
service connection must be denied.

Dental Trauma to Teeth Numbers 8 and 9 and Residuals of a Jaw 
Injury

Contentions:  The veteran has contended that he incurred an 
injury to his teeth and jaw in the alleged boat accident in 
July 1963.  He specifically alleged that he was thrown or 
catapulted through the windshield of a speedboat, losing his 
two front teeth and damaging his face and jaw bone.  

Analysis:  The regulations do not provide for compensation 
for service-connected dental disability in the sense that 
monetary benefits are awarded; see 38 C.F.R. § 3.381(a) and 
38 C.F.R. Part 4 (VA's Schedule for Rating Disabilities), 
§ 4.150, Diagnostic Codes 9900 through 9916.  (These 
diagnostic criteria, characterized as pertaining to dental 
and oral conditions, pertain to mandibular impairment, loss 
of the ramus, loss of the hard palate, maxillary impairment, 
and loss of teeth due to loss of substance of the body of the 
maxilla or mandible without loss of continuity; it is 
particularly stipulated that the ratings for loss of teeth 
pertain only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling).  Rather, dental disability may be 
service connected for the purpose of establishing eligibility 
for outpatient dental treatment.  The veteran's claim in this 
instance, while characterized as one for which service 
connection is sought, is in essence a request for VA dental 
treatment, in this case for the residuals of an inservice 
injury resulting in the loss of teeth numbers 8 and 9.

Outpatient dental treatment is furnished by VA, on a one-time 
basis, only when application for such benefits is received 
within a specified period of time after service separation.  
With regard to veterans who completed service prior to 
October 1, 1981, including this veteran, such application for 
treatment was to have been made within one year after 
discharge or release.  See 38 C.F.R. § 17.161(b)(2)(i)(B).  

The veteran in the instant case completed service on December 
15, 1964; accordingly, application for outpatient dental 
treatment was to have been made by the veteran no later than 
December 14, 1965.  There is no evidence that he applied for 
dental treatment at that time, and he has not alleged 
otherwise.

The veteran's failure to timely apply for VA outpatient 
dental treatment does not, however, preclude entitlement to 
such treatment in all circumstances.  The regulations provide 
for exceptions to the one-time treatment rule discussed 
above.  Under 38 C.F.R. § 17.161, as noted above, outpatient 
dental treatment may be authorized when a claimant falls 
within one of the classes enumerated therein.  One such class 
is identified as Class II(a), whereby those claimants who 
have a service-connected noncompensable dental condition or 
disability that is the product of or otherwise due to service 
trauma may be authorized to receive any treatment as 
reasonably necessary for the correction of that condition or 
disability.  This class is the most appropriate class for 
consideration in this case, since the evidence shows that the 
veteran has dentures replacing the upper front teeth that he 
alleges were destroyed due to inservice trauma and for which 
he is now seeking VA treatment.  

The question that must accordingly be addressed is whether 
the veteran has a dental disability for which service 
connection could be granted; that is, if he has a current 
dental disability which was either incurred in or aggravated 
by his active service.  The report of the veteran's service 
enlistment examination, dated in November 1953, does not 
indicate any dental defects or impairment; indeed, it is 
unclear as to whether a dental examination was undertaken at 
that time.  A December 1953 report of dental survey shows 
that tooth number 8 on the right (now classified as tooth 
number 1) was missing; several other teeth, including tooth 
one on the left (now classified as tooth 9), were carious.  
The report of a March 1954 service medical examination 
identifies teeth numbers 1, 16, 17, and 32 were missing, and 
that several teeth, to include tooth number 9, were 
"restorable"; that is, they were carious or otherwise 
diseased, but could be repaired.  A September 1954 dental 
treatment record shows that a crown had been placed on tooth 
number one on the right (now tooth number 8).  Dental 
treatment records dated in 1955 note the extraction of tooth 
number 1 on the right and tooth number 1 on the left (now 
classified as teeth numbers 8 and 9, respectively).  The 
report of an October 1957 service medical examination 
indicates that both teeth numbers 8 and 9 were missing, and 
had been replaced by a denture; the report notes the presence 
of partial upper dentures.  

Thus, teeth numbers 8 and 9-the two upper front teeth-had 
been extracted and replaced by a bridge as of October 1957.  
The medical records do not reflect the reason for such 
treatment, but it is important to note that there is no 
evidence of dental trauma in the period between November 1953 
and October 1957; in contrast, the evidence does show that 
one of these teeth had been carious.  

As noted above, the veteran contends that he shattered his 
two front teeth in 1963, while in the service of the CIA off 
the Cuban coast; it is this purported injury upon which he is 
basing his claim of dental trauma.  He has also alleged that 
this incident resulted in damage to four upper teeth, with 
two teeth roots extracted.  However, the report of his 
separation medical examination, dated in November 1964, again 
shows that teeth numbers 8 and 9 were missing and had been 
replaced by a bridge.  Whether the 1963 accident did or did 
not occur, and whether it did or did not result in the 
impairment claimed by the veteran, appears to be irrelevant 
to this discussion, inasmuch as his two front teeth had been 
extracted approximately eight years previously for reasons 
not shown to be related to dental trauma.  Accordingly, the 
veteran does not satisfy the requirements for entitlement to 
dental treatment under Class II(a); again, such treatment is 
available only when the dental condition or disability is the 
product of inservice trauma, which is not shown in this case.  

Service connection for dental disability for treatment 
purposes can also be established for the residuals of various 
dental procedures that may have been furnished to a claimant, 
as discussed in 38 C.F.R. § 3.381.  Missing teeth replaced by 
a bridge or denture, however, are specifically deemed not to 
be disabling, and may be service connected solely for VA 
dental examination or treatment furnished in accordance with 
38 C.F.R. § 17.120 (payment or reimbursement of the expenses 
of hospital care and other medical services not previously 
authorized) or 38 C.F.R. § 17.123 (defining "claimant" for 
the purpose of 38 C.F.R. § 17.120).  Neither of those 
provisions are for application in this case.   

In addition, the evidence does not demonstrate that the 
veteran can avail himself of any of the other categories by 
which VA dental treatment can be provided.  Class I, Class 
II, and Class II(b) dental treatment require that the 
disability for which treatment be sought be service 
connected.  Class II(b) also requires that the claimant be a 
prisoner of war, as does Class II(c), a status not accruing 
to the veteran.  Class IIR eligibility requires that a prior 
application for VA dental treatment have been made and such 
treatment provided; review of the record does not show that 
the veteran had sought VA dental treatment prior to the 
current claim.  There is no evidence demonstrating that the 
veteran has a dental condition that impairs or aggravates a 
service-connected disability (Class III); that the veteran 
has service-connected disabilities rated as 100 percent 
disabling, either on a schedular basis or based on individual 
unemployability (Class IV); that the veteran is a participant 
in a VA rehabilitation program administered under 38 U.S.C.A. 
Chapter 31 (Class V); or that he is receiving, or is 
scheduled to receive, VA care and treatment under 38 U.S.C.A. 
Chapter 17 (Class VI).  

Finally, with regard to any claim of disability resulting 
from inservice injury to the face and jaw, it must be pointed 
out that the veteran's service medical records are devoid of 
any evidence of such injury, other than for facial 
lacerations, which are the subject of a separate discussion, 
above.  Moreover, there is no evidence in the record of a 
current disability of the jaw.  Accordingly, the Board 
concludes that the preponderance of the evidence in this case 
is against a claim for service connection for dental trauma 
to teeth numbers 8 and 9 for the purpose of receiving VA 
dental treatment and for residuals of a jaw injury, if any.


ORDER

Service connection for left long thoracic nerve neurapraxia; 
for a low back disorder; for a neurological condition with 
headaches, dizziness and light-headedness; for shortening of 
the left lower extremity; for a first degree atrio-
ventricular (AV) block; for a respiratory disorder; for 
hearing loss; for a skin condition of the hands and feet 
including due to frostbite (also claimed as a foot disorder 
due to frostbite); for a nasal fracture; and for dental 
trauma to teeth numbers 8 and 9 for the purpose of receiving 
dental treatment and residuals of a jaw injury, is denied.

Service connection for facial scars, specifically a 1-inch 
laceration, right upper lip, and a 1/2-inch laceration on the 
chin, (claimed as facial lacerations) is granted.


REMAND

Nodular Basal Cell Carcinoma (Claimed As A Skin Condition).

The veteran is also seeking service connection for a skin 
condition which he has alleged, in part, is due to radiation 
exposure in service.  VA outpatient treatment records, dated 
in October 2003, show that a biopsy revealed nodular basal 
cell carcinoma.  The Board has determined that additional 
development of this claim is necessary prior to further 
appellate consideration.

In particular, the Board notes that this claim must be 
considered in conjunction with the data that show exposure by 
the veteran to ionizing radiation.  The provisions of 
38 C.F.R. § 3.311 stipulate that the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and includes, in addition to specifically 
identified cancers, "[a]ny other cancer."  38 C.F.R. 
§ 3.311(b)(2)(xxiv) (2004).  The regulations that pertain to 
disease resulting from ionizing radiation encompass a claim, 
such as that advanced by the veteran, for service connection 
for nodular basal cell carcinoma.

Section 3.311(a)(2) sets forth the method by which a 
radiation dose assessment is to be obtained, although in this 
case the Chemical Corps Historian noted that he had checked 
the veteran's dosimetry record which indicate no exposure to 
beta and neutron radiation and that, "[f]or gamma radiation, 
he received a total dose of 28 millirads, a very low exposure 
figure."  The provisions of 38 C.F.R. § 3.311(a)(3) set 
forth the circumstances in which referral to an independent 
expert is to be undertaken to reconcile discrepancies between 
dose estimates from various sources.  The provisions of 
38 C.F.R. § 3.311(b)(1) require referral to the VA Under 
Secretary for Benefits when the veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, "or other activities as claimed," 
(emphasis added) and the veteran subsequently develops a 
radiogenic disease.  As noted above, nodular basal cell 
carcinoma appears to fit the regulatory definition of such a 
disease as "[a]ny other cancer".  In addition, the evidence 
shows that nodular basal cell carcinoma became manifest more 
than five years following the alleged exposure, thereby 
satisfying the timing requirement of 38 C.F.R. 
§ 3.311(b)(5)(iv) ("Other diseases specified in paragraph 
(b)(2) of this section must become manifest 5 years or more 
after exposure.")  

There is no indication in this case that the due process 
required by 38 C.F.R. § 3.311 has been satisfied.  This issue 
is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  The RO should attempt to obtain 
additional treatment records, if any, 
from the VAMC that pertain to the nodular 
basal cell carcinoma diagnosed on a 
biopsy conducted in October 2003.  

2.  The RO must comply with the 
procedures set forth in 38 C.F.R. § 3.311 
with in regard to the veteran's claim of 
entitlement to service connection for 
nodular basal cell carcinoma, as that 
claim pertains to service connection 
based on exposure to ionizing radiation.  
All development necessary to comply with 
those procedures is to be accomplished.  
If the RO concludes that the procedures 
do not warranted referral of this claim 
to the Under Secretary for Benefits, the 
RO must clearly set forth the reasons for 
this determination with citation to the 
applicable provision(s) of law or 
regulation on which its determination is 
based.

3.  Following all development required by 
38 C.F.R. § 3.311, the RO should 
readjudicate the claim for service 
connection for nodular basal cell 
carcinoma (claimed as a skin condition).  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
appropriate period of time to respond.  
The case should then be returned to the 
Board for consideration if warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


